Exhibit 10.1

 

 

 

RESTRUCTURING SUPPORT AGREEMENT

AMONG

MELINTA THERAPEUTICS, INC.

AND

THE SUPPORTING LENDERS IDENTIFIED HEREIN

DATED AS OF DECEMBER 27, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

Section 1.1

  Defined Terms      6  

Section 1.2

  Terms Defined Elsewhere in this Agreement      16   ARTICLE II

 

DEFINITIVE DOCUMENTS

 

Section 2.1

  Incorporation of Exhibits and Schedules      18  

Section 2.2

  Definitive Documents      18   ARTICLE III

 

COMMITMENTS OF THE SUPPORTING LENDERS

 

Section 3.1

  Support of Restructuring      18  

Section 3.2

  Rights of Supporting Lenders Unaffected      20  

Section 3.3

  Transfer of Claims      21   ARTICLE IV

 

COMMITMENTS OF THE COMPANY

 

Section 4.1

  Commitments of the Company      21  

Section 4.2

  Rights of the Debtors Unaffected      24   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 5.1

  Qualification, Organization, Subsidiaries, etc.      25  

Section 5.2

  Capitalization      26  

Section 5.3

  Corporate Authority      26  

Section 5.4

  Consents and Approvals      27  

Section 5.5

  No Violations      27  

Section 5.6

  SEC Filings; Financial Statements      28  

Section 5.7

  No Undisclosed Liabilities      30  

Section 5.8

  Absence of Certain Changes      30  

Section 5.9

  Brokers or Finders      31  

Section 5.10

  Litigation      31  

Section 5.11

  Intellectual Property      31  

 

i



--------------------------------------------------------------------------------

Section 5.12

  Data Privacy and Cybersecurity; IT Assets      33  

Section 5.13

  Real Property Leases      34  

Section 5.14

  Material Contracts      34  

Section 5.15

  Compliance with Laws; Anticorruption; Permits; Trade Compliance      37  

Section 5.16

  Employee Benefit Matters      39  

Section 5.17

  Labor Matters      40  

Section 5.18

  Environmental Matters      41  

Section 5.19

  FDA and Healthcare Regulatory Matters      41  

Section 5.20

  Taxes      44  

Section 5.21

  Insurance      46  

Section 5.22

  No Other Representations; No Reliance      46   ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE SUPPORTING LENDERS

 

Section 6.1

  Qualification; Organization      46  

Section 6.2

  Corporate Authority      47  

Section 6.3

  Consents and Approvals      47  

Section 6.4

  No Violations      48  

Section 6.5

  Brokers      48  

Section 6.6

  Interested Stockholders      48  

Section 6.7

  Ownership of Claims      48  

Section 6.8

  No Other Representations; No Reliance      49   ARTICLE VII

 

COVENANTS

 

Section 7.1

  Interim Operations      49  

Section 7.2

  Access and Information      52  

Section 7.3

  Approvals and Consents; Cooperation; Notification      53  

Section 7.4

  Employee Matters      54  

Section 7.5

  Bidding Procedures      55   ARTICLE VIII

 

CONDITIONS PRECEDENT

 

Section 8.1

  Conditions to Obligation of the Company and the Supporting Lenders      56  

Section 8.2

  Conditions to Obligation of the Company      56  

Section 8.3

  Conditions to Obligation of the Supporting Lenders      57  

Section 8.4

  Frustration of Conditions      58  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

 

TERMINATION

 

Section 9.1

  Termination      58  

Section 9.2

  Termination Upon Effective Date or Outside Date      62  

Section 9.3

  Effect of Termination      62   ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.1

  Agreement Effective Time      62  

Section 10.2

  No Solicitation      62  

Section 10.3

  Purpose of Agreement      63  

Section 10.4

  Admissibility of this Agreement      63  

Section 10.5

  Several, Not Joint Obligations      63  

Section 10.6

  Survival      63  

Section 10.7

  Public Announcements      63  

Section 10.8

  Notices      63  

Section 10.9

  Descriptive Headings; Interpretative Provisions      65  

Section 10.10

  Representation by Counsel; No Strict Construction      66  

Section 10.11

  Entire Agreement      66  

Section 10.12

  Governing Law and Venue; Waiver of Jury Trial      66  

Section 10.13

  Transaction Expenses      67  

Section 10.14

  Amendments and Waivers      67  

Section 10.15

  Parties, Succession and Assignment      68  

Section 10.16

  No Waiver of Participation and Reservation of Right      68  

Section 10.17

  No Third-Party Beneficiaries      69  

Section 10.18

  Counterparts; Effectiveness      69  

Section 10.19

  Severability      69  

Section 10.20

  Specific Performance      69  

Section 10.21

  Conflicts      69  

 

Exhibit A    Restructuring Term Sheet Exhibit B    Interim Cash Collateral Order
Exhibit C    Form of Transfer Joinder Exhibit D    First Day Pleadings Exhibit E
   Bidding Procedures Order Exhibit F    Interfund Transfers

 

iii



--------------------------------------------------------------------------------

 

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT CONSTITUTE (NOR SHALL IT BE
CONSTRUED AS) AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD
THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.

 

 

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof (this “Agreement”)), dated as of
December 27, 2019, is among Melinta Therapeutics, Inc., a Delaware corporation
(“Melinta” or the “Company”), on behalf of itself and its Subsidiaries listed on
Annex A to the Restructuring Term Sheet (each, a “Company Subsidiary” and
collectively, the “Company Subsidiaries,” and, together with Melinta, each a
“Debtor,” and collectively, the “Debtors”), Deerfield Private Design Fund III,
L.P. (“PDIII”) and Deerfield Private Design Fund IV, L.P. (“PDIV”, and together
with PDIII, the “Supporting Lenders”), the lenders (after giving effect to the
transfers described in Exhibit F) pursuant to that certain Facility Agreement,
dated as of January 5, 2018 (as amended by that certain First Amendment to
Facility Agreement, dated as of January 14, 2019, and as further amended,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof, the “Prepetition Credit Agreement”), by and among Melinta,
Cortland Capital Markets, LLC, as agent (in such capacity, the “Prepetition
Agent”), and the Supporting Lenders, as lenders (the “Prepetition Lenders”). The
Company and the Supporting Lenders are each referred to herein as a “Party” and
collectively, the “Parties.” Capitalized terms used herein but not otherwise
defined have the meanings ascribed to them in the Restructuring Term Sheet.

RECITALS

WHEREAS, the Debtors are engaged in the business of, directly or indirectly,
researching, developing, making or having made, promoting, marketing, using,
licensing and selling the medicinal or pharmaceutical products, product
candidates or therapies that are as of the date of this Agreement being
researched, developed, tested (including through clinical trials),
commercialized, manufactured, stored, sold, licensed, or distributed by or on
behalf of any of the Debtors, including (i) delafloxacin, known as Baxdela®,
(ii) minocycline, known as Minocin® for injection, (iii) oritavancin, known as
Orbactiv® and (iv) meropenem and vaborbactam, known as Vabomere® (such business,
the “Business”; and Baxdela®, Minocin®, Orbactiv®, Vabomere®, in each case,
including any Variant thereof, and any other pharmaceutical or other compounds,
compositions, formulations, methods, processes, materials, products, product
candidates or therapies that have been acquired, or have been or are under
development, manufacture, distribution or commercialization, by or on behalf of
any of the Debtors (including any Affiliate thereof), taken together, the
“Products”);

WHEREAS, prior to the date of this Agreement, the Parties, Deerfield Special
Situations Fund, L.P. (“DSS”) and the Prepetition Agent were party to the
Prepetition Credit Agreement;

 

4



--------------------------------------------------------------------------------

WHEREAS, DSS has transferred its Prepetition Credit Agreement Claims to the
Supporting Lenders as set forth in Exhibit F;

WHEREAS, the Prepetition Agent holds first-priority (subject to certain
Permitted Liens (as defined in the Prepetition Credit Agreement)) liens on all
Collateral (as defined in the Prepetition Security Agreement), which includes
substantially all of the assets of the Debtors, including all Company
Intellectual Property;

WHEREAS, as of the date and time of this Agreement, the Company has not
commenced a case under chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”);

WHEREAS, the Parties have negotiated a restructuring of the Company (the
“Restructuring”) which shall be implemented in accordance with a pre-negotiated
chapter 11 plan of reorganization (the “Plan”) that implements a reorganization
and recapitalization of the Company pursuant to chapter 11 cases (the
“Chapter 11 Cases”) commenced under the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), subject
to the Debtors’ evaluation of Alternative Transactions in accordance with the
terms hereof and in accordance with the Bidding Procedures (as defined herein);

WHEREAS, subject to the Company’s evaluation of Alternative Transactions as set
forth herein and in the Bidding Procedures, the Restructuring contemplated by
this Agreement shall be implemented upon the terms and conditions set forth in
the term sheet attached hereto as Exhibit A (together with all exhibits,
schedules, and attachments thereto and as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, the
“Restructuring Term Sheet”);

WHEREAS, subject to Bankruptcy Court approval, the Debtors have obtained the
agreement for the consensual use of “cash collateral” pursuant to the terms and
conditions of the proposed interim cash collateral order attached hereto as
Exhibit B (the “Interim Cash Collateral Order”) and a proposed final order to be
on terms substantially identical to the terms set forth in the Interim Cash
Collateral Order with such changes necessary to convert the Interim Cash
Collateral Order into a final order (the “Final Cash Collateral Order” and
together with the Interim Cash Collateral Order the “Cash Collateral Orders” and
each a “Cash Collateral Order”) to be entered by the Bankruptcy Court in form
and substance mutually acceptable to the Company and the Requisite Supporting
Lenders;

WHEREAS, in order to effectuate the Restructuring, the Debtors intend to file
petitions commencing (the date of commencement being the “Petition Date”) the
Chapter 11 Cases under chapter 11 of the Bankruptcy Code;

WHEREAS, this Agreement is the product of arm’s-length, good-faith negotiations
among the Parties and is not intended to be and shall not be deemed to be a
solicitation of acceptances of any chapter 11 plan; and

 

5



--------------------------------------------------------------------------------

WHEREAS, the Parties have agreed to support the Restructuring subject to and in
accordance with the terms of this Agreement and to use commercially reasonable
efforts to complete the negotiation of the terms of the documents and completion
of the actions specified to effect the Restructuring in accordance with the
Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble and shall include the
Exhibits, Annexes and Schedules annexed hereto or referred to herein.

“Antitrust Laws” means any applicable supranational, national, federal, state,
county or local antitrust, competition or trade regulation Laws that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening
competition through merger or acquisition, including the HSR Act, the Sherman
Act, the Clayton Act and the Federal Trade Commission Act, in each case, as
amended, and other similar antitrust, competition or trade regulation Laws of
any jurisdiction other than the United States.

“Approved KEIP” means that certain Key Employee Incentive Plan as consented to
by the Supporting Lenders prior to the Petition Date.

“Bidding Procedures” means the bidding procedures in the form attached to the
Bidding Procedures Orders, to be approved by the Bankruptcy Court in the
Chapter 11 Cases (and which for the avoidance of doubt shall not be modified in
any respect without the consent of the Requisite Supporting Lenders).

“Bidding Procedures Order” means the order in the form attached hereto as
Exhibit E, approving, among other things, the Bidding Procedures, to be entered
by the Bankruptcy Court in the Chapter 11 Cases (and which for the avoidance of
doubt shall not be modified in any respect without the consent of the Requisite
Supporting Lenders).

 

6



--------------------------------------------------------------------------------

“Books and Records” means all documents of, or otherwise in the possession,
custody or control of, or used by, the Debtors in connection with, or relating
to, the Business or the operations of the Debtors, including all books and
records (financial, laboratory and otherwise), files, instruments, papers,
microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title
policies, lists of past, present and/or prospective customers, supplier lists,
regulatory filings, billing records, and patient support and market research
programs and related databases, documents relating to the filing, prosecution,
maintenance, enforcement or defense of Intellectual Property, technical
documentation (design specifications, functional requirements, operating
instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), data (including safety data, clinical trial data, patient data),
reports (including environmental reports and assessments), plans, mailing lists,
price lists, marketing information and procedures, advertising and promotional
materials, equipment records, warranty information, architects agreements,
construction contracts, drawings, plans and specifications, records of
operations, standard forms of documents, and related books, records and
workpapers, manuals of operations or business procedures and other similar
procedures (including all discs, tapes and other media-storage data containing
such information), all complaint files and adverse event files in the safety and
quality databases of the Debtors or their Affiliates, in each case, whether or
not in electronic form.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law or other governmental action to close.

“Business Permits” means all Permits that are required for the operation of the
Business, in each case, as conducted or owned and used by the Debtors on the
date of this Agreement.

“Cause of Action” means any action, suit, claim, complaint, litigation,
investigation, proceeding, arbitration or other similar dispute by or before any
Governmental Entity.

“Claim” means any “claim” (as defined in section 101(5) of the Bankruptcy Code)
against the Debtors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Company or any of its Subsidiaries, including all
Owned Registered Intellectual Property, and all of the Company’s and each of its
Subsidiaries’ rights therein, and, in the case of Trademarks, all goodwill
associated with or symbolized thereby.

“Company IT Assets” means the IT Assets owned, used or held for use by any of
the Company or any of its Subsidiaries.

“Company Specified Representations” means the representations and warranties
contained in the first sentence of Section 5.1, Section 5.3 and Section 5.9.

“Confirmation Order” has the meaning set forth in the definition of “Definitive
Documents.”

“Contract” means any agreement, commitment, promise, undertaking, contract,
subcontract, settlement agreement, lease, sublease, instrument, permit,
concession, franchise, binding understanding, note, option, bond, mortgage,
indenture, trust document, loan or credit agreement, license, sublicense,
insurance policy or other legally binding commitment or instrument, whether
written or oral.

 

7



--------------------------------------------------------------------------------

“Copyrights” means all copyrights and applications for copyright.

“Debtor Plan” means any benefit or compensation plan, program, policy, practice,
agreement, contract, arrangement or other obligation, whether or not in writing
and whether or not funded, in each case, which is sponsored or maintained by, or
required to be contributed to, or with respect to which any potential liability
is borne by, any of the Debtors or any of their Subsidiaries. Debtor Plans
include, but are not limited to, “employee benefit plans” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, employment, consulting,
retirement, severance, separation, termination or change in control agreements,
relocation, repatriation, expatriation, termination pay, performance awards,
bonuses, incentives, equity-based awards, phantom equity, supplemental
retirement, deferred compensation, profit sharing, insurance, medical, welfare,
fringe or other benefits, but excluding any such plans established pursuant to
statute.

“Deerfield” means Deerfield Management Company, L.P. and its Affiliates.

“Definitive Documents” means (i) the Plan and Plan Supplement (including all
exhibits and supplements thereto); (ii) the disclosure statement with respect to
such Plan (the “Disclosure Statement”), the other solicitation materials in
respect of the Plan (such materials, collectively, the “Solicitation
Materials”), the motion to approve the Disclosure Statement and Solicitation
Materials and the order to be entered by the Bankruptcy Court approving the
Disclosure Statement and Solicitation Materials as containing, among other
things, “adequate information” as required by section 1125 of the Bankruptcy
Code (the “Disclosure Statement Order”); (iii) the order to be entered by the
Bankruptcy Court confirming the Plan (the “Confirmation Order”) and pleadings in
support of entry of the Confirmation Order; (iv) those motions and proposed
court orders that the Company files on or after the Petition Date and seeks to
have heard on an expedited basis at the “first day hearing,” which shall consist
of the motions and proposed orders listed on Exhibit D hereto; (v) the documents
or agreements for the governance of the reorganized Company, including any
shareholders’ agreements and certificates of incorporation; (vi) the documents
or agreements related to any management incentive plan or management or
consulting agreements of the reorganized Company to the extent such plan or
agreements are part of the Plan or Plan Supplement; (vii) all agreements
relating to warrants or other interests exercisable into shares of the
reorganized Company; (viii) the Final Cash Collateral Order; and (ix) such other
documents, pleading, agreements or supplements as may be reasonably necessary or
advisable to implement the Restructuring; and in the case of all such documents
described in clauses (i) through (ix) consistent in all respects with the
Restructuring Term Sheet, and except as otherwise set forth in the Restructuring
Term Sheet, reasonably acceptable in form and substance to the Requisite
Supporting Lenders and the Debtors, and in the case of the Final Cash Collateral
Order, acceptable to the Requisite Supporting Lenders.

“Disclosure Statement” has the meaning set forth in the definition of
“Definitive Documents.”

 

8



--------------------------------------------------------------------------------

“Disclosure Statement Order” has the meaning set forth in the definition of
“Definitive Documents.”

“Effective Date” means the date that the Plan becomes effective.

“EMA” means the European Medicines Agency.

“Encumbrance” means any lien, pledge, hypothecation, mortgage, deed of trust,
security interest, encumbrance, covenant, charge, claim, lease, sublease,
option, right of first refusal, easement, servitude, restrictive covenant,
encroachment, right of use or possession, right of way, encroachment, occupancy
right, preemptive right, community property interest or restriction of any
nature, whether arising prior to or subsequent to the commencement of the
Chapter 11 Cases, and whether imposed by Law, Contract or otherwise.

“Environmental Laws” means all Laws relating to the protection of the
environment.

“Equity Interests” means all equity interests of any kind, including common and
preferred stock, options, warrants and other agreements or rights to acquire the
same (including any arising under or in connection with any employment
agreement, incentive plan, benefit plan, or the like).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“ERISA Plan” means an “employee benefit plan” within the meaning of Section 3(3)
of ERISA.

“Estates” means individually or collectively, the estate or estates of each
Debtor created under section 541 of the Bankruptcy Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Matter” has the meaning set forth in the definition of “Material
Adverse Effect”.

“FDA” means the United States Food and Drug Administration.

“FDCA” means the U.S. Food, Drug and Cosmetic Act of 1938, as amended
(21 U.S.C. § 301 et seq.).

 

9



--------------------------------------------------------------------------------

“Final Order” means an Order which has not been stayed (or with respect to which
any stay has been lifted) and (i) as to which the time to file an appeal, a
motion for rehearing or reconsideration (excluding any motion under
Section 60(b) of the Federal Rules of Civil Procedure) or a petition for writ of
certiorari has expired and no appeal, motion, stay or petition is pending, or
(ii) in the event that such an appeal or petition thereof has been sought,
either (A) such Order shall have been affirmed by the highest court to which
such Order was appealed or certiorari shall have been denied, and the time to
take any further appeal or petition of certiorari shall have expired or (B) such
appeal, motion, stay or petition shall not have been granted and shall no longer
be pending and the time for seeking such appeal, motion, stay or petition shall
have expired.

“GAAP” means United States generally accepted accounting principles.

“Good Clinical Practices” means, with respect to the Company and its
Subsidiaries, standards for clinical trials for pharmaceuticals (including all
applicable requirements relating to protection of human subjects), as set forth
in the FDCA, applicable regulations promulgated thereunder (including, for
example, 21 C.F.R. Parts 50, 54, 56, and 312), and applicable guidance
documents, as amended from time to time, and such standards of good clinical
practice (including all applicable requirements relating to protection of human
subjects) as are required by Regulatory Authorities in any other countries in
which the Products are sold or intended to be sold, including applicable
regulations or guidelines from the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use, to the
extent such standards are more stringent than those applicable in the United
States.

“Good Laboratory Practices” means, with respect to the Company and its
Subsidiaries, standards for pharmaceutical laboratories, as set forth in the
FDCA, applicable regulations promulgated thereunder (including, for example, 21
C.F.R. Part 58), and applicable guidance documents, as amended from time to
time, and such standards of good laboratory practices as are required by
Regulatory Authorities in any other countries in which the Products are sold or
intended to be sold, including applicable regulations or guidelines from the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use, to the extent such standards are
more stringent than those applicable in the United States.

“Good Manufacturing Practices” means, with respect to the Company and its
Subsidiaries, standards for the manufacture, processing, packaging, testing,
transportation, handling and holding of drug products, as set forth in the FDCA,
applicable regulations promulgated thereunder (including, for example, 21 C.F.R.
Parts 210 and 211), and applicable guidance documents, as amended from time to
time, and such standards of good manufacturing practices as are required by
Regulatory Authorities in any other countries in which the Products are sold or
intended to be sold, including applicable regulations or guidelines from the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use, to the extent such standards are
more stringent than those applicable in the United States.

“Governmental Entity” means any U.S. or non-U.S. governmental or regulatory
authority, agency, commission, body, court or other legislative, executive,
judicial, or administrative governmental entity at any level, or any agency,
department or instrumentality thereof.

 

10



--------------------------------------------------------------------------------

“Hazardous Substance” means any substance that is listed, classified or
regulated pursuant to any Environmental Law.

“Health Laws” means any Law of any Governmental Entity (including multi-country
organizations) the purpose of which is to ensure the safety, efficacy and
quality of medicines or pharmaceuticals by regulating the research, development,
manufacturing and distribution of these products, including Laws relating to
Good Laboratory Practices, Good Clinical Practices, investigational use, product
marketing authorization, manufacturing facilities compliance and approval, Good
Manufacturing Practices, labeling, advertising, promotional practices, safety
surveillance, recordkeeping and filing of required reports and their respective
counterparts promulgated by Regulatory Authorities in countries outside the
United States including (a) the FDCA (21 U.S.C. § 301 et seq.) and the
regulations and applicable guidance promulgated thereunder, (b) the Public
Health Service Act (42 U.S.C. § 201 et seq.) and the regulations and applicable
guidance promulgated thereunder, (c) all U.S. federal, state, and local
healthcare related fraud and abuse Laws, including the U.S. Federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the administrative False Claims Law (42 U.S.C.
§ 1320a-7b(a)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the
exclusion Laws (42 U.S.C. § 1320a-7), all criminal laws relating to healthcare
fraud and abuse, including 18 U.S.C. §§ 286 and 287, and the regulations
promulgated pursuant to such statutes, (d) the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. § 17921
et seq.), the regulations promulgated thereunder and comparable state Laws and
(e) all comparable Laws administered by Regulatory Authorities outside of the
United States, each of clauses (a) through (e) as may be amended from time to
time.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Incentive Compensation Plan” means the Melinta Therapeutics Inc. Sales
Incentive Plan, effective October 1, 2019.

“IND” means an Investigational New Drug Application submitted to the FDA
pursuant to 21 C.F.R. Part 312 (as amended from time to time) with respect to
the Products, or the equivalent application or filing submitted to any
equivalent Regulatory Authority outside the United States of America (including
any supranational agency such as the EMA), and all supplements, amendments,
variations, extensions and renewals thereof that may be submitted with respect
to the foregoing.

“Indebtedness” means, with respect to any Person, (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, (c) all Indebtedness of others secured by any Encumbrance
on owned or acquired property of the reference Person, whether or not the
Indebtedness secured thereby has been assumed, (d) all guarantees (and any other
arrangement having the economic effect of a guarantee) of Indebtedness of
others, (e) all obligations, contingent or otherwise, of such Person as an
account party in respect of financial guaranties, letters of credit, letters of
guaranty, surety bonds and other similar instruments, (f) all obligations
representing the deferred and unpaid purchase price of property (other than
trade payables incurred in the ordinary course of business consistent with past
practice), (g) all obligations, contingent or otherwise, in respect of bankers’
acceptances and (h) net cash payment obligations of such Person under swaps,
options, derivatives and other hedging agreements or arrangements that will be
payable upon termination thereof (assuming they were terminated on the date of
determination).

 

11



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property rights and proprietary
rights of any kind or nature, including any and all of the following arising in
any jurisdiction of the world: (a) Patents; (b) Trademarks; (c) Trade Secrets;
(d) Copyrights; (e) internet domain names; and (f) all applications for, and
registrations of, any of the foregoing.

“Inventory” means all raw materials, work-in-progress, finished goods, supplies
(including clinical drug supplies), samples (including samples held by sales
representatives), components, package inserts, packaging and labeling materials,
and other inventories to which the Debtors have title that are in the possession
of the Debtors or any third party and used or held for use in connection with
any Product or related to the Business, including (i) all of the Products that
are in a finally packaged form for distribution to end users with all legally
required warnings, labeling and packaging and (ii) all active pharmaceutical
ingredients.

“IRS” means the Internal Revenue Service of the United States.

“IT Assets” means technology devices, computers, Software, servers, networks,
workstations, routers, hubs, circuits, switches, data communications lines, and
all other information technology equipment and all associated documentation.

“Knowledge of the Debtors” means the actual knowledge of the individuals set
forth on Section 1.1 of the Company Disclosure Letter.

“Law” means any U.S. or non-U.S. federal, state, provincial or local law,
statute, code, ordinance, rule, regulation, Order, stipulation, award or common
law requirement.

“Lender Specified Representations” means the representations and warranties
contained in the first sentence of Section 6.1, Section 6.2 and Section 6.5.

“Liability” means any debt, loss, liability, claim (including “claim” as defined
in the Bankruptcy Code), commitment, undertaking, damage, expense, fine,
penalty, cost, royalty or obligation (including those arising out of any action,
such as any settlement or compromise thereof or judgment or award therein), of
any nature, whether known or unknown, disclosed or undisclosed, express or
implied, primary or secondary, direct or indirect, matured or unmatured, fixed,
absolute, contingent, accrued or unaccrued, asserted or not asserted, liquidated
or unliquidated, and whether due or to become due, and whether in Contract, tort
or otherwise.

“Licensed IP” means any Intellectual Property that is licensed to, or subject to
a covenant not to sue for the benefit of, the Company or any of its
Subsidiaries.

“Material Adverse Effect” means any event, change, effect, condition, state of
facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of the Debtors hereunder) which has had or
would reasonably be expected to have, individually or when

 

12



--------------------------------------------------------------------------------

considered together with any other events, changes, effects, conditions, states
of facts or occurrences, (a) a material adverse effect on or a material adverse
change in or to the business, results of operations, financial condition,
assets, or liabilities of the Company and its Subsidiaries (taken as a whole) or
(b) a material adverse effect on the ability of the Debtors to consummate the
Transactions or perform their obligations under this Agreement or the
Restructuring Term Sheet on a timely basis; provided, however, that a Material
Adverse Effect shall not be deemed to include events, changes, effects,
conditions, states of facts or occurrences arising out of, relating to or
resulting from: (i) changes in the United States or foreign economies or
financial markets in general, (ii) general changes or developments in business,
regulatory or macroeconomic conditions or trends that affect the industries and
markets in which the Business operates, (iii) public announcement of this
Agreement or the Chapter 11 Cases, the public announcement or the consummation
of the Restructuring and the Transactions, the commencement of the Chapter 11
Cases or the identity of the Supporting Lenders, (iv) any action or omission by
the Supporting Lenders in breach of this Agreement, (v) any action which is
expressly requested in writing by a Supporting Lender, (vi) changes in any
applicable Laws or applicable accounting regulations or principles or the
enforcement or interpretation thereof, (vii) any outbreak or escalation of
hostilities or war or any act of terrorism or natural disaster or act of God and
(viii) any failure of the Business to meet any budgets, plans, projections or
forecasts (internal or otherwise) or any decline in the trading price or trading
volume of the Company’s common stock or any change in the ratings or ratings
outlook for the Company as a result of the commencement of the Chapter 11 Cases
(each of clauses (i) through (viii), an “Excluded Matter”); provided further
that with respect to clauses (i), (ii), (vi) and (vii), such effects shall not
be deemed to arise out of, relate to or result from an Excluded Matter to the
extent the same disproportionately adversely affects the Company and its
Subsidiaries or the Business, in each case, taken as a whole, as compared to
other similarly situated entities or businesses.

“Milestones” means those Milestones set forth in Annex D to the Restructuring
Term Sheet.

“Nasdaq” means the Nasdaq Stock Exchange.

“NDA” means a new drug application for a drug submitted to the FDA pursuant to
21 C.F.R. Part 314 (as amended from time to time), and all amendments or
supplements thereto, including all documents, data and other information
concerning the applicable drug which are necessary for FDA approval to market
such drug in the United States, and any equivalent application submitted to any
other Regulatory Authority outside of the United States, and all supplements,
amendments, variations, extensions and renewals thereof that may be submitted
with respect to the foregoing.

“OFAC” means the Office of Foreign Asset Control of the United States Department
of the Treasury.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of, or entered, issued, made or rendered by, a Governmental
Entity, or any settlement agreement entered in connection therewith.

“Outside Date” means April 30, 2020 at 11:59 p.m. Eastern Time.

 

13



--------------------------------------------------------------------------------

“Patents” means patents and patent applications, invention disclosures and
rights in respect of utility models or industrial designs, including all related
continuations, continuations-in-part, divisionals, reissues, re-examinations,
renewals, revisions, supplementary protection certificates, substitutions, and
extensions thereof.

“Permits” means all licenses, permits, franchises, approvals, registrations,
listings, authorizations, consents or orders of, or filings with, any
Governmental Entity.

“Permitted Encumbrance” means any (a) Encumbrances for Taxes not yet due and
payable or that are being contested in good faith through appropriate
proceedings, (b) Encumbrance for assessments and other governmental charges or
landlords’, carriers’, warehousemen’s, mechanics’, repairmen’s, workers’ or any
similar Encumbrance incurred in the ordinary course of business consistent with
past practice, in each case, for sums not yet due and payable or due, but not
delinquent or being contested in good faith by appropriate proceedings,
(c) Encumbrance imposed or promulgated by applicable Law or any Governmental
Entity with respect to real property, including zoning, building, fire, health
and Environmental Laws and similar regulations, (d) pledges or deposits in
connection with workers’ compensation, unemployment insurance, social security
and other similar legislation, (e) Encumbrance incurred in the ordinary course
of business consistent with past practice, in connection with workers’
compensation, unemployment insurance and other types of social security,
(f) licenses, covenants not to sue or similar rights with respect to
Intellectual Property that are granted in the ordinary course of business and
(e) those Encumbrances granted under the Cash Collateral Orders.

“Person” means any individual, partnership, joint venture, limited liability
company, corporation, trust, unincorporated organization, group, governmental or
regulatory authority, or any other legal entity or association, including the
United States Trustee and any official or ad hoc committee formed in the
Chapter 11 Cases.

“Personal Information” means any information or data that alone, or together
with any other data or information, identifies any person or device, and any
other personal information whose processing, security, collection, storage, use,
disclosure, transfer or other exploitation is governed under any applicable Laws
with respect to privacy or data protection.

“Plan Supplement” means the documents and forms of documents, schedules and
exhibits to the Plan, to be filed by the Debtors no later than ten (10) calendar
days before the deadline to vote on the Plan filed with the Bankruptcy Court
(including any amendments or supplements thereto). Such documents shall be
consistent with the terms of the Restructuring, the Restructuring Term Sheet and
the Plan and acceptable in form and substance to the Parties.

“Prepetition Security Agreement” means the Guaranty and Security Agreement,
dated January 5, 2018, among the Debtors and the Prepetition Agent, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof.

“Registered Intellectual Property” means all applications, registrations and
filings for Intellectual Property that have been registered or filed with or by,
or are the subject of an application before, any Governmental Entity or internet
domain name registrar, including the United States Patent and Trademark Office
or United States Copyright Office, including issued Patents and Patent
applications, registered Trademarks and Trademark applications, registered
Copyrights and Copyright applications, and internet domain name registrations.

 

14



--------------------------------------------------------------------------------

“Regulatory Authority” means any national or supranational Governmental Entity,
including the FDA or the EMA, with responsibility for granting any license,
registrations or approvals with respect to the Products.

“Regulatory Authorizations” means any approvals, clearances, authorizations,
registrations, certifications, licenses and permits granted by any Regulatory
Authority, including any INDs, NDAs and any equivalent thereof granted by any
Regulatory Authority outside of the United States.

“Representatives” means, when used with respect to any Person, the directors,
officers, partners, managers, employees, consultants, financial advisors,
accountants, counsel, investment bankers and other agents, advisors and
representatives of such Person and its Subsidiaries.

“Requisite Supporting Lenders” means, as of the relevant date, the Supporting
Lenders that collectively hold greater than 50% of the aggregate outstanding
principal amount of the Prepetition Credit Agreement Claims held by Supporting
Lenders.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Severance Plan” means the Melinta Therapeutics, Inc. Severance Plan and Summary
Plan Description, October 31, 2019.

“Software” means any and all (a) computer programs and other software, including
software implementations of algorithms, models, and methodologies, whether in
source code, object code or other form, including libraries, subroutines and
other components thereof, together with input and output formats;
(b) computerized databases and other computerized compilations and collections
of data or information; (c) screens, user interfaces, command structures, report
formats, templates, menus, buttons and icons; (d) descriptions, flow charts,
architectures, development tools, and other materials used to design, plan,
organize and develop any of the foregoing; and (e) all documentation, including
development, diagnostic, support, user and training documentation related to any
of the foregoing.

“Solicitation Materials” has the meaning set forth in the definition of
“Definitive Documents.”

“Subsidiary” means with respect to any Person, any corporation, limited
liability company, partnership or other organization, whether incorporated or
unincorporated, of which (a) at least a majority of the outstanding shares of
capital stock of, or other Equity Interests, having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation, limited liability company,
partnership or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries or (b) with respect to a partnership, such
Person or any other Subsidiary of such Person is a general partner of such
partnership.

 

15



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any and all U.S. federal, state, local and non-U.S.
taxes, assessments, levies, duties, tariffs, imposts and other similar charges
and fees imposed by any Governmental Entity, including income, franchise,
windfall or other profits, gross receipts, property, sales, use, net worth,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, excise, withholding, ad valorem, stamp, transfer,
value-added, occupation, environmental, disability, real property, personal
property, registration, alternative or add-on minimum, or estimated tax,
including any interest, penalty, additions to tax and any additional amounts
imposed with respect thereto.

“Tax Return” means any return, filing, report, questionnaire, information
statement, claim for refund or declaration of estimated Taxes, including any
schedule or attachment thereto or any amendment thereof, filed or required to be
filed with any Taxing Authority in connection with the determination, assessment
or collection of any Tax, or the administration of any laws, regulations or
administrative requirements relating to any Tax, including consolidated,
combined and unitary tax returns.

“Taxing Authority” means any U.S. federal, state, local or non-U.S. Governmental
Entity or authority exercising regulatory authority in respect of taxes or
responsible for the imposition of any Tax.

“Trade Secrets” means trade secrets and rights in confidential or proprietary
information, inventions, know-how, discoveries, methods, processes, formulae,
models, methodologies, drawings, prototypes, designs, customer lists and
supplier lists.

“Trademarks” means trademarks, trade names, service marks, trade dress,
certification marks, collective marks, d/b/a’s, symbols, design rights and other
similar designations of origin, together with the goodwill associated with or
symbolized by any of the foregoing.

“Transaction Expenses” means all fees and expenses of the Prepetition Agent, the
Supporting Lenders, and each of their advisors, that are incurred in connection
with the Restructuring.

“Transactions” means the acquisition of the Equity Interests of the reorganized
Debtors by the Supporting Lenders in accordance with the terms hereof and the
Restructuring Term Sheet.

“Variant” means, with respect to a compound, any deuterium or fluorine analogs,
and any radioisomers, enantiomers, enantiomeric mixtures, salt forms,
anhydrides, hydrates, polymorphs, metabolites or ester forms of such compound,
in each case, in any formulation, including any extended release formulation.

Section 1.2 Terms Defined Elsewhere in this Agreement. The following terms are
defined elsewhere in this Agreement, as indicated below:

Alternative Transaction Section 4.1(j)(ii)

 

16



--------------------------------------------------------------------------------

Bankruptcy Code    Recitals Bankruptcy Court    Recitals Business    Recitals
Cash Collateral Order    Recitals Cash Collateral Orders    Recitals Chapter 11
Cases    Recitals Company    Preamble Company Disclosure Letter    Article V
Company SEC Documents    Section 5.6(a) Company Subsidiaries    Preamble Company
Termination Event    Section 9.1(d) Consent    Section 5.4 Debtor    Preamble
Debtors    Preamble DSS    Preamble Effective Period    Section 3.1
Enforceability Limitations    Section 5.3 Exclusively Licensed IP   
Section 5.11(a) Final Cash Collateral Order    Recitals Financial Statements   
Section 5.6(e) Insurance Policies    Section 5.21 Interfund Transfers   
Section 7.3(d) Interim Cash Collateral Order    Recitals Leases   
Section 5.13(b) Material Contracts    Section 5.14(a) Melinta    Preamble Other
Motions    Section 4.1(b) Owned Registered Intellectual Property   
Section 5.11(a) Parties    Preamble Party    Preamble PDIII    Preamble PDIV   
Preamble Petition Date    Recitals Plan    Recitals Prepetition Agent   
Preamble Prepetition Credit Agreement    Preamble Prepetition Credit Agreement
Claims    Section 3.3 Prepetition Lenders    Preamble Privacy and Security
Policies    Section 5.12(b) Products    Recitals Restructuring    Recitals
Restructuring Term Sheet    Recitals Safety Notice    Section 5.19(h) Supporting
Lender    Preamble Supporting Lender Termination Event    Section 9.1(a) Three
Day Review Pleadings    Section 4.1(b) Transfer    Section 3.3 Transferee   
Section 3.3 Transferee Joinder    Section 3.3

 

17



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIVE DOCUMENTS

Section 2.1 Incorporation of Exhibits and Schedules. Each of the exhibits and
schedules attached hereto, including the Restructuring Term Sheet and all
exhibits thereto, are expressly incorporated by reference and made part of this
Agreement as if fully set forth herein. The Restructuring Term Sheet (including
each of the exhibits thereto) sets forth the material terms and conditions of
the Plan and the Restructuring. Except as otherwise provided herein, neither
this Agreement, the Restructuring Term Sheet nor any provision hereof or thereof
may be modified, amended, waived or supplemented except in accordance with
Section 10.14.

Section 2.2 Definitive Documents. The Definitive Documents, including any
amendments, supplements or modifications thereof, shall contain terms and
conditions consistent in all respects with this Agreement and the Restructuring
Term Sheet. The Parties acknowledge and agree that (a) the Debtors shall provide
advance draft copies of the Plan and Disclosure Statement to counsel to the
Supporting Lenders at least ten (10) days prior to the date when the Debtors
intend to file the Disclosure Statement or Plan, as applicable; and (b) they
will each use commercially reasonable efforts to provide advance draft copies of
all other Definitive Documents and other pleadings (excluding pleadings of an
administrative or ministerial nature) to counsel to the other Parties at least
three (3) Business Days prior to the date when any Party intends to file such
pleading or other document, if applicable; provided, however, if circumstances
reasonably prevent a Party from providing such drafts at least three
(3) Business Days prior to filing, no Party shall be precluded from filing such
Definitive Document and other pleadings, but such Party shall use commercially
reasonable efforts to provide a draft to the other Parties as soon as
practicable under the circumstances prior to such filing; provided further,
however, that the Debtors shall not be required to provide draft copies of any
declarations, retention applications, any fee statements, or any fee
applications to counsel to the Supporting Lenders.

ARTICLE III

COMMITMENTS OF THE SUPPORTING LENDERS

Section 3.1 Support of Restructuring. From the date of this Agreement and as
long as this Agreement has not been terminated pursuant to its terms (such
period, the “Effective Period”), subject to the terms of this Agreement, each
Supporting Lender severally agrees that it shall:

(a) negotiate in good faith all Definitive Documents, reasonably agree to
extensions of the Milestones to the extent required to accommodate the
Bankruptcy Court’s calendar, and comply with each of its other covenants and
commitments set forth in this Agreement or the Restructuring Term Sheet;

 

18



--------------------------------------------------------------------------------

(b) provide prompt written notice to the Company between the date of this
Agreement and the Effective Date of (i) the occurrence, or failure to occur, of
any event of which the occurrence or failure to occur would be reasonably likely
to cause any Lender Specified Representations to be untrue or inaccurate in any
respect or any other representation or warranty of the Supporting Lenders
contained in this Agreement to be untrue or inaccurate in any material respect,
(ii) any material breach of any covenant of the Supporting Lenders contained in
this Agreement, (iii) any event, condition, fact, or circumstance that would
make the timely satisfaction of any of the conditions set forth in Article VIII
impossible or unlikely, (iv) the receipt of any written notice from any third
party alleging that the consent of such party is or may be required as a
condition precedent to consummation of the Transactions or (v) the receipt of
any written notice from any Governmental Entity that is material to the
consummation of the Transactions;

(c) (i) subject to receipt of the Disclosure Statement and other Solicitation
Materials approved by the Disclosure Statement Order, timely vote, or cause to
be voted, all of its Claims to accept the Plan following the commencement of
solicitation of votes for the Plan, by delivering their duly executed and
completed ballots accepting the Plan; (ii) refrain from changing, revoking or
withdrawing (or causing such change, revocation or withdrawal of) such vote or
consent; provided, however, that such vote may be revoked (and, upon such
revocation, deemed void ab initio) by such Supporting Lender at any time
following the termination of this Agreement as to such Supporting Lender
pursuant to the terms hereof; and (iii) not object to, delay, postpone,
challenge, reject, oppose or take any other action that would prevent, interfere
with, delay or impede, directly or indirectly, the releases and exculpations set
forth in the Plan and to the extent it is permitted to elect whether to opt in
or opt out of any agreed upon releases or exculpations set forth in the Plan, to
elect to opt in, and not to elect to opt out of, the releases set forth in the
Plan so long as such release may be revoked (and, upon such revocation, deemed
void ab initio) by such Supporting Lender at any time following the termination
of this Agreement as to such Supporting Lender pursuant to the terms hereof;

(d) to the extent that a legal or structural impediment to consummation of the
Plan arises outside of the jurisdiction of the Bankruptcy Court, and such legal
or structural impediment does not otherwise provide the Supporting Lenders with
a right to terminate this Agreement, negotiate in good faith to address any such
impediment; and

(e) not:

(i) object to, delay, postpone, challenge, reject, oppose or take any other
action that would prevent, interfere with, delay or impede, directly or
indirectly, in any material respect, the approval, acceptance or implementation
of the Restructuring on the terms set forth herein or in the Restructuring Term
Sheet;

(ii) object to or oppose, or support any other Person’s efforts to object to or
oppose, any motions filed by the Company that are consistent with this
Agreement, including any request by the Company to extend its exclusive periods
to file the Plan and solicit acceptances thereof;

 

19



--------------------------------------------------------------------------------

(iii) object to, or vote to reject, the Plan or any other Definitive Document
that comports with this Agreement; provided that the Supporting Lenders shall be
entitled to object to or vote to reject the Plan or any Definitive Document on
the basis that it does not comport with this Agreement;

(iv) initiate any legal proceeding or enforce rights as holders of Claims that
are inconsistent with, or that would reasonably be expected to prevent or
materially delay consummation of, the Restructuring; or

(v) take any actions where such taking would be (A) inconsistent with this
Agreement, the Restructuring Term Sheet or the Definitive Documents or
(B) otherwise inconsistent with, or reasonably expected to prevent, interfere
with or impede the implementation or consummation of, the Restructuring.

Section 3.2 Rights of Supporting Lenders Unaffected. Nothing contained in this
Agreement shall limit:

(a) the rights of any Supporting Lender to appear as a party in interest in any
matter to be adjudicated in order to be heard concerning any matter arising in
the Chapter 11 Cases, in each case, so long as the exercise of any such right is
not inconsistent with such Supporting Lender’s obligations hereunder;

(b) the ability of any Supporting Lender to purchase, sell, or enter into any
transactions in connection with its Claims, subject to the terms hereof and
applicable Law;

(c) the ability of any Supporting Lender to assert or raise any objection in
connection with any hearing in the Bankruptcy Court so long as such objection is
not inconsistent with such Supporting Lender’s obligations hereunder;

(d) any right of any Supporting Lender to take or direct any action relating to
the maintenance, protection, or preservation of any collateral so long as such
action is not inconsistent with this Agreement;

(e) subject to the terms hereof, any right of a Supporting Lender under (x) the
Prepetition Credit Agreement, or that constitutes a waiver or amendment of any
provision of the Prepetition Credit Agreement or (y) any other applicable
agreement, instrument or document that gives rise to a Supporting Lender’s
Claims or interests, as applicable, or that constitutes a waiver or amendment of
any provision of any such agreement, instrument or document;

(f) the ability of any Supporting Lender to consult with other Supporting
Lenders or the Company;

 

20



--------------------------------------------------------------------------------

(g) the ability of a Supporting Lender to enforce any right, remedy, condition,
consent or approval requirement under this Agreement, the Cash Collateral
Orders, or any of the other Definitive Documents; or

(h) the right of any Supporting Lender to assert and receive distributions on
any Claims held by such Supporting Lender (including Claims that do not arise
under the Prepetition Credit Agreement or the Cash Collateral Orders).

Section 3.3 Transfer of Claims. During the Effective Period, no Supporting
Lender shall sell, contract to sell, give, assign, participate, hypothecate,
pledge, encumber, grant a security interest in, offer, sell any option or
Contract to purchase, or otherwise transfer or dispose of, any economic, voting
or other rights in or to, by operation of Law or otherwise (each, a “Transfer”)
all or any portion of the Claims arising under the Prepetition Credit Agreement
(“Prepetition Credit Agreement Claims”) (including granting any proxies,
depositing such Prepetition Credit Agreement Claims into a voting trust or
entering into a voting agreement with respect to such Prepetition Credit
Agreement Claims); provided, however, that any Supporting Lender may Transfer
any of its Prepetition Credit Agreement Claims to any Person (so long as such
Transfer is not otherwise prohibited by any order of the Bankruptcy Court) that
(i) agrees in writing, in substantially the form attached hereto as Exhibit C (a
“Transferee Joinder”), to be bound by the terms of this Agreement (each such
transferee, a “Transferee”) or (ii) is a Supporting Lender; provided that upon
any purchase, acquisition or assumption by any Supporting Lender of any
Prepetition Credit Agreement Claims, such Prepetition Credit Agreement Claims
shall automatically be deemed to be subject to the terms of this Agreement.
Subject to the terms and conditions of any order of the Bankruptcy Court
limiting a Transfer, the transferring Supporting Lender shall provide the
Company and its counsel and the Prepetition Agent with a copy of any Transferee
Joinder executed by such Transferee within one (1) Business Day following such
execution. In the case of a Transfer to a Person that is not a Supporting
Lender, the Transfer shall only be effective upon execution and delivery of a
Transferee Joinder in which event (A) the Transferee shall be deemed to be a
Supporting Lender hereunder with respect to all of its owned or controlled
Prepetition Credit Agreement Claims and (B) the transferor Party shall be deemed
to relinquish its rights (and be released from its obligations) under this
Agreement solely to the extent of such transferred Prepetition Credit Agreement
Claims. With respect to Prepetition Credit Agreement Claims held by the relevant
Transferee upon consummation of a Transfer, such Transferee is deemed to make
all of the representations and warranties of a Supporting Lender set forth in
this Agreement. Any Transfer of any Supporting Lender’s Prepetition Credit
Agreement Claim that does not comply with the foregoing shall be deemed void ab
initio and the Company and each other Party shall have the right to enforce the
voiding of such Transfer.

ARTICLE IV

COMMITMENTS OF THE COMPANY

Section 4.1 Commitments of the Company. During the Effective Period, subject to
the terms of this Agreement (including the terms and conditions set forth in the
Restructuring Term Sheet), including, for the avoidance of doubt, the Company’s
solicitation, evaluation, negotiation, review and pursuit of Alternative
Transactions to the extent set forth herein and in the Bidding Procedures Order,
the Company agrees that it shall, and shall direct its Subsidiaries and its and
their respective Affiliates to:

 

21



--------------------------------------------------------------------------------

(a) (i) use commercially reasonable efforts to seek approval of the Plan and to
complete the Restructuring; (ii) prosecute and defend any appeals relating to
the Confirmation Order; (iii) support and consummate the Restructuring in a
timely manner in accordance with this Agreement, including to negotiate in good
faith all Definitive Documents, coordinate its activities with the other Parties
hereto in respect of all matters concerning the implementation and consummation
of the Restructuring and take any and all necessary and appropriate actions in
furtherance of this Agreement, (iv) use reasonable best efforts to comply with
each Milestone as set forth in Annex D to the Restructuring Term Sheet,
including agreeing to the extension of such Milestones as required to
accommodate the Bankruptcy Court’s calendar; and (v) comply with each of its
other covenants and commitments set forth in this Agreement or the Restructuring
Term Sheet;

(b) provide draft copies of (i) the Plan and Disclosure Statement to counsel to
the Supporting Lenders at least ten (10) calendar days prior to filing with the
Bankruptcy Court, (ii) the Plan Supplement, the motion to approve the Disclosure
Statement, the Solicitation Materials, any proposed Confirmation Order, any
proposed amended version of the Plan or the Disclosure Statement, all “second
day” pleadings (including forms of orders thereof), and any other motions, draft
orders, pleadings or briefs that are material to the Restructuring
(collectively, the “Three Day Review Pleadings”) the Company intends to file
with the Bankruptcy Court to counsel to the Supporting Lenders at least two
(2) Business Days prior to filing with the Bankruptcy Court, with all other
motions, applications, proposed orders, pleadings and briefs (“Other Motions”)
the Company intends to file with the Bankruptcy Court to be provided to counsel
to the Supporting Lenders no fewer than twenty-four (24) hours prior to filing
with the Bankruptcy Court, and in each case, consult in good faith with such
counsel regarding the form and substance of any such proposed filing with the
Bankruptcy Court or, to the extent such filing is required to be acceptable to
the Requisite Supporting Lenders pursuant to this Agreement, not file such
filing until it is acceptable to the Requisite Supporting Lenders; provided that
(x) the Debtors shall not be required to provide draft copies of any
declarations, retention applications, any fee statements, or any fee
applications to counsel to the Supporting Lenders and (y) if the notice required
by this Section 4.1(b) with respect to the Three Day Review Pleadings and Other
Motions is not reasonably practicable with respect to any document or pleading,
the Debtors may provide such document or pleading as soon as reasonably
practicable;

(c) timely file a formal objection to any motion filed with the Bankruptcy Court
by any Person seeking the entry of an order directing the appointment of an
examiner with expanded powers or a trustee, converting the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, dismissing the Chapter 11 Cases,
modifying or terminating the Debtors’ exclusive right to file and/or solicit
acceptances of a plan of reorganization or for relief that (x) is inconsistent
with this Agreement or (y) would, or would reasonably be expected to, frustrate
the purposes of this Agreement, including by preventing the consummation of the
Restructuring;

 

22



--------------------------------------------------------------------------------

(d) timely file a formal written response in opposition to any objection filed
with the Bankruptcy Court by any Person with respect to the use of cash
collateral or with respect to any of the adequate protection granted to the
Prepetition Lenders pursuant to the Cash Collateral Orders or otherwise;

(e) consult with the Supporting Lenders with respect to the assumption or
rejection of executory Contracts and unexpired leases of non-residential real
property;

(f) pay all of the Transaction Expenses consistent with Section 10.13 of this
Agreement;

(g) provide prompt written notice to the Supporting Lenders between the date of
this Agreement and the Effective Date of (i) the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause any Company Specified Representations to be untrue or
inaccurate in any respect or any other representation or warranty of the Company
contained in this Agreement to be untrue or inaccurate in any material respect,
(ii) any material breach of any covenant of the Company contained in this
Agreement, (iii) any event, condition, fact, or circumstance that would make the
timely satisfaction of any of the conditions set forth in Article VIII
impossible or unlikely, (iv) the receipt of any written notice from any third
party alleging that the consent of such party is or may be required as a
condition precedent to consummation of the Transactions, (iv) the receipt of any
written notice from any Governmental Entity that is material to the consummation
of the Transactions, (v) the receipt of any written notice of any proceeding
commenced or threatened against the Company or its Subsidiaries that would
otherwise affect in any material respect the Transactions and (vi) the receipt
of any written notice of any offer to purchase any material assets of (or Equity
Interests in) the Debtors other than an offer submitted in accordance with the
Bidding Procedures; provided, however, that the delivery of any notice pursuant
to this Section 4.1(g) shall not limit or otherwise affect the remedies
available to the party receiving such notice under this Agreement;

(h) not be in default under the Cash Collateral Orders, subject to all
applicable grace and cure periods;

(i) consult weekly (or more frequently as reasonably requested by the Supporting
Lenders) with the Supporting Lenders’ legal counsel and financial advisor
regarding the Debtors’ strategic planning, discussions, negotiations, proposals,
or agreements with respect to the Restructuring; and

(j) not:

(i) object to, delay, postpone, challenge, reject, oppose or take any other
action that would prevent, interfere with, delay or impede, directly or
indirectly, in any material respect, the approval, acceptance or implementation
of the Restructuring on the terms set forth in the Restructuring Term Sheet;

 

23



--------------------------------------------------------------------------------

(ii) solicit, negotiate, propose, enter into, consummate, file with the
Bankruptcy Court, vote for or otherwise knowingly support, participate in or
approve any plan of reorganization, sale, proposal or offer of dissolution,
winding up, liquidation, reorganization, merger or restructuring,
recapitalization or refinancing of part or all of the Company or its
Indebtedness other than the Plan (each, an “Alternative Transaction”); provided,
however, that nothing in this Section 4.1(j) shall in any way limit the Debtors’
rights and obligations to solicit, evaluate, negotiate, review, pursue, and
enter into definitive documentation with respect to any Alternative Transaction
in accordance with the Bidding Procedures and the Bidding Procedures Order;

(iii) take any actions where such taking would be (A) inconsistent with this
Agreement, the Restructuring Term Sheet, the Cash Collateral Orders or the other
Definitive Documents or (B) otherwise inconsistent with, or reasonably expected
to prevent, interfere with, delay or impede the implementation or consummation
of, the Restructuring;

(iv) seek to amend or modify, or file a pleading seeking authority to amend or
modify, the Definitive Documents in a manner that is inconsistent with this
Agreement;

(v) other than the Approved KEIP, seek the payment of any amount pursuant to a
key employee incentive plan or other similar payment during the pendency of the
Chapter 11 Cases, unless consented to by the Requisite Supporting Lenders; or

(vi) file or seek authority to file any pleading inconsistent with the
Restructuring or the terms of this Agreement.

Section 4.2 Rights of the Debtors Unaffected. Nothing contained in this
Agreement shall limit:

(a) the rights of any Debtor under any applicable bankruptcy, insolvency, or
similar proceeding, including appearing as a party in interest in any matter to
be adjudicated in order to be heard concerning any matter arising in the
Chapter 11 Cases, in each case, so long as the exercise of any such right is not
inconsistent with the Company’s obligations hereunder;

(b) the ability of any Debtor to assert or raise any objection in connection
with any hearing in the Bankruptcy Court so long as such objection is not
inconsistent with the Company’s obligations hereunder;

(c) any right of any Debtor to take or direct any action relating to the
maintenance, protection, or preservation of such Debtor; provided that such
action is not inconsistent with this Agreement; or

(d) the ability of any Debtor to enforce any right, remedy, condition, consent
or approval requirement under this Agreement or any Definitive Document.

 

24



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in (x) the Company SEC Documents publicly available prior to
the date of this Agreement (but excluding any predictive, cautionary or
forward-looking disclosures contained under the captions “risk factors,”
“forward-looking statements” or any similar precautionary sections and any other
disclosures contained therein that are predictive, cautionary or forward-looking
in nature) or (y) the disclosure letter delivered by the Company to the
Supporting Lenders simultaneously with the execution of this Agreement (the
“Company Disclosure Letter”) (it being understood that any information set forth
in one section or subsection of the Company Disclosure Letter shall be deemed to
apply to and qualify the other sections or subsections of this Agreement to the
extent that it is reasonably apparent from a reading of such disclosure that it
also qualifies or applies to such other sections or subsections), the Company
hereby represents and warrants to the Supporting Lenders as follows:

Section 5.1 Qualification, Organization, Subsidiaries, etc. The Company and each
of its Subsidiaries is a legal entity duly organized, validly existing and in
good standing (or the equivalent thereof, if applicable, in each case, with
respect to the jurisdictions that recognize the concept of good standing or any
equivalent thereof) under the Laws of the jurisdiction of its incorporation,
organization or formation, as applicable, and has all requisite corporate or
similar power and authority to own, lease and operate its properties and assets,
and to carry on the Business as presently conducted by it. The Company and each
of its Subsidiaries is duly qualified to do business and is in good standing (or
the equivalent thereof, if applicable, in each case, with respect to the
jurisdictions that recognize the concept of good standing or any equivalent
thereof) as a foreign corporation or other entity in each jurisdiction where the
ownership, leasing or operation of its assets or properties or the conduct of
its portion of the Business requires such qualification, except where the
failure to be so qualified or, where relevant, in good standing (x) has not been
and would not reasonably be expected to be, individually or in the aggregate,
material to the Business (taken as a whole) or (y) would not reasonably be
expected to prevent or materially hinder or delay any of the Transactions or the
transactions contemplated by any of the Definitive Documents or affect the
ability of the Company and its Subsidiaries to perform their obligations under
this Agreement, the Restructuring Term Sheet or any of the Definitive Documents.
The Company does not own, directly or indirectly, any capital stock or other
Equity Interests of any Person other than the Company Subsidiaries. Prior to the
date of this Agreement, the Company has made available to the Supporting Lenders
a complete and accurate copy of the organizational documents of the Company and
each of its Subsidiaries as in effect on the date of this Agreement. None of the
Company or its Subsidiaries is in violation of any of the provisions of its
certificate of incorporation or bylaws (or equivalent organizational documents),
in each case, except for violations that (i) have not been and would not
reasonably be expected to be, individually or in the aggregate, material to the
Business (taken as a whole) and (ii) would not reasonably be expected to prevent
or materially hinder or delay any of the Transactions or the transactions
contemplated by any of the Definitive Documents or affect the ability of the
Company or its Subsidiaries to perform their respective obligations under this
Agreement, the Restructuring Term Sheet or any of the Definitive Documents.

 

25



--------------------------------------------------------------------------------

Section 5.2 Capitalization. The authorized, issued and outstanding Equity
Interests of the Company and each of its Subsidiaries is set forth on
Section 5.2 of the Company Disclosure Letter. All such Equity Interests were
validly issued and are fully paid and nonassessable (except to the extent such
concepts are not applicable under the applicable Law of the Company’s or such
Subsidiary’s jurisdiction of incorporation, formation or organization, as
applicable). The Equity Interests of each of the Company’s Subsidiaries are
owned beneficially and of record as set forth on Section 5.2 of the Company
Disclosure Letter, free and clear of any Encumbrances (other than any
restrictions imposed by applicable Law) and free of preemptive rights, rights of
first refusal, subscription rights or similar right of any Person and transfer
restrictions (other than transfer restrictions under applicable Law). Other than
the Equity Interests reserved for issuance as set forth on Section 5.2 of the
Company Disclosure Letter, none of the Company or its Subsidiaries has any
Equity Interests reserved for issuance. There are no existing (a) Equity
Interests in the Company or any of its Subsidiaries other than the Equity
Interests set forth on Section 5.2 of the Company Disclosure Letter, (b) without
limitation to clause (a), rights, agreements or commitments of any character
obligating the Company or any of its Subsidiaries or any of their Affiliates, as
applicable, to issue, transfer or sell any Equity Interests in the Company’s
Subsidiaries or securities convertible into, exchangeable or exercisable for any
of the foregoing, (c) contractual obligations of the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any of the Equity
Interests in the Company or the Company’s Subsidiaries or (d) voting trusts or
similar agreements to which the Company or any of its Subsidiaries is a party
with respect to the voting of the Equity Interests set forth on Section 5.2 of
the Company Disclosure Letter.

Section 5.3 Corporate Authority. The Company has all requisite corporate power
and authority to execute and deliver, and to cause, directly or indirectly, any
of the Company’s Subsidiaries or their Affiliates to execute and deliver, as
applicable, and, subject to the Company obtaining necessary Bankruptcy Court
approvals from and after the Petition Date, to carry out the Restructuring and
to perform its respective obligations under this Agreement, each of the
Definitive Documents and each other agreement, document or instrument
contemplated hereby or thereby to which each such Person is a party. The
execution and delivery of, the consummation of the Transactions by the Company
and/or any of its Subsidiaries or their applicable Affiliates have been duly and
validly authorized and approved by all requisite corporate or similar action of
such Person (subject, from and after the Petition Date, to the approval of the
Bankruptcy Court). The Company further represents and warrants that the
respective boards of directors (or such other governing body) for the Company
and each of its Subsidiaries has approved, by all requisite action, all of the
Transactions, including the terms of the Restructuring set forth in the
Restructuring Term Sheet, and, subject to any necessary Bankruptcy Court
approvals, no other corporate or similar proceedings (pursuant to any such
Person’s organizational documents or otherwise) on the part of any such Person
is necessary to authorize the consummation of, and to consummate, the
Transactions. Subject to the Company obtaining necessary Bankruptcy Court
approvals from and after the Petition Date, this Agreement and each such other
document have been duly and validly executed and delivered by the Company and
each of its applicable Subsidiaries and each of their applicable Affiliates,
and, assuming the due authorization, execution and delivery of this Agreement
and each such other documents by the relevant Supporting Lender or its
Affiliates, as applicable, constitute a legal, valid and binding agreement of
the Company and each of its applicable Subsidiaries and each of their applicable
Affiliates, enforceable against each such Person in accordance with its terms,

 

26



--------------------------------------------------------------------------------

subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar laws affecting creditors’ rights generally and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) (the
“Enforceability Limitations”).

Section 5.4 Consents and Approvals. Except as expressly provided in this
Agreement or in the Bankruptcy Code (including, with respect to the Company from
and after the Petition Date, the approval of the Bankruptcy Court) and
Section 6.3, no consent, waiver, approval, Order, permit or authorization
(including those with respect to state licensing required to operate the
Business) of, or declaration, filing or registration with, or notification to,
any Governmental Entity, including in connection or compliance with the HSR Act
(any of the foregoing, a “Consent”) is necessary or required on the part of
(a) the Company or any of its Subsidiaries in connection with the execution and
delivery of this Agreement or any other agreement, document or instrument
contemplated hereby to which the Company or any of its Subsidiaries is a party
and (b) any applicable Affiliate of the Company or any such Subsidiaries in
connection with the execution and delivery of this Agreement or any other
agreement, document or instrument contemplated hereby to which such Person is a
party, or in connection with, in each case of the foregoing clauses (a) and (b),
the performance of such Person’s obligations hereunder and thereunder, or the
consummation of the Transactions (with or without notice or lapse of time, or
both), except in each case of the foregoing clauses (a) and (b), (x) for such
reports under the Exchange Act as may be required to be filed with the SEC in
connection with this Agreement or the Transactions, (y) for such Consents as may
be required under applicable state securities or “blue sky” Laws and the
securities Laws of any foreign country or the rules and regulations of Nasdaq
and (z) for such other Consents which if not obtained or made, (i) would not
reasonably be expected to be, individually or in the aggregate, material to the
Business (taken as a whole) and (ii) would not reasonably be expected to prevent
or materially hinder or delay any of the Transactions or the transactions
contemplated by any of the Definitive Documents or affect the ability of the
Company or its Subsidiaries to perform their respective obligations under this
Agreement, the Restructuring Term Sheet or any of the Definitive Documents.

Section 5.5 No Violations. The execution or delivery of this Agreement or any
agreement, document or instrument contemplated hereby by the Company or any of
its Subsidiaries or any of their applicable Affiliates, the performance of such
Person’s obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby or thereby, as applicable, do not and will not
(a) conflict with or result in any violation or breach of any provisions of the
certificate of incorporation, bylaws or other organizational documents of any
such Person, (b) with or without notice or lapse of time or both, conflict with
or result in any breach or violation of or constitute a default under, or give
rise to a right of, or result in, termination, modification, cancellation, first
offer, first refusal or acceleration of any obligation or to the loss of a
benefit under any Contract to which any such Person is a party or by or to which
any of their respective properties, rights or assets, or the operations or
conduct of the Business, are bound or subject or (c) conflict with or violate
any Order or Law applicable to any such Person or their respective properties,
rights or assets, or the operations or conduct of the Business, except in the
case of clauses (b) and (c), for any conflicts, breaches, violations, defaults,
rights or results that (x) have not been and would not reasonably be expected to
be,

 

27



--------------------------------------------------------------------------------

individually or in the aggregate, material to the Business (taken as a whole) or
(y) would not reasonably be expected to prevent or materially hinder or delay
any of the Transactions or the transactions contemplated by any of the
Definitive Documents or affect the ability of the Company or its Subsidiaries or
their Affiliates, as applicable, to perform their obligations under this
Agreement, the Restructuring Term Sheet or any of the Definitive Documents.

Section 5.6 SEC Filings; Financial Statements.

(a) The Company has timely filed with or furnished to the SEC all reports,
schedules, forms, statements, prospectuses, registration statements and other
documents required to be filed with or furnished to the SEC by the Company since
January 5, 2018 (collectively, together with any exhibits and schedules thereto
and other information incorporated therein, the “Company SEC Documents”). No
Subsidiary of the Company is required to file any report, schedule, form,
statement, prospectus, registration statement or other document with the SEC or
any similar Governmental Entity in any jurisdiction.

(b) As of its filing date (or, if amended or superseded by a filing prior to the
date of this Agreement, on the date of such amended or superseding filing), the
Company SEC Documents filed or furnished prior to the date of this Agreement
complied, and each Company SEC Document filed or furnished subsequent to the
date of this Agreement will comply, in all material respects with the applicable
requirements of Nasdaq, the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be.

(c) As of its filing date (or, if amended or superseded by a filing prior to the
date of this Agreement, on the date of such amended or superseding filing), each
Company SEC Document filed or furnished prior to the date of this Agreement did
not, and each Company SEC Document filed or furnished subsequent to the date of
this Agreement will not, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

(d) The Company is, and since January 5, 2018 has been, in compliance in all
material respects with (i) the applicable provisions of the Sarbanes-Oxley Act
and (ii) the applicable listing and corporate governance rules and regulations
of Nasdaq.

(e) The Company has made available to the Supporting Lenders copies of the
following financial statements (collectively the “Financial Statements”):
(i) the audited consolidated balance sheet of the Company as of December 31,
2018 and the related consolidated statements of operations, comprehensive income
(loss), stockholders’ equity (deficit) and cash flows for the fiscal year then
ended; and (ii) the unaudited consolidated balance sheet of the Company as of
September 30, 2019 and the related consolidated statements of operations,
comprehensive income (loss), stockholders’ equity (deficit) and cash flows for
the nine (9) months then ended. Subject to the notes thereto, the Financial
Statements were prepared, in all material respects, in conformity with GAAP and
present fairly, in all material respects, the financial position of the Company
(including its Subsidiaries) and its results of operations and cash flows as of
the respective dates and for the respective periods referred to in the Financial
Statements (in the case of quarterly Financial Statements, subject to normal
year-end adjustments).

 

28



--------------------------------------------------------------------------------

(f) Since January 5, 2018, none of the Company or any of its Subsidiaries has
received any written notices from the SEC or any other Governmental Entity
indicating that any of its accounting policies or practices are or may be the
subject of any review, inquiry, investigation or challenge by the SEC or any
other Governmental Entity.

(g) The Company and its Subsidiaries have established and maintained in all
material respects, disclosure controls and procedures (as defined in Rule 13a-15
under the Exchange Act) designed to ensure that material information relating to
the Company, including its consolidated Subsidiaries, is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, including during the periods in which the periodic
reports required under the Exchange Act are being prepared. Such controls and
procedures include those that: (x) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (y) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and that receipts and expenditures are being
made only in accordance with authorizations of management and directors of the
Company and (z) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the assets of the
Company that could have a material effect on the financial statements. For
purposes of this Agreement, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

(h) The Company and its Subsidiaries have established and maintained in all
material respects, a system of internal controls designed to provide reasonable
assurance regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP, and the Company’s principal executive officer and
principal financial officer have disclosed, based on their most recent
evaluation of such internal controls prior to the date of this Agreement, to the
Company’s auditors and the audit committee of the board of directors of the
Company (i) all significant deficiencies and material weaknesses in the design
or operation of internal controls which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in internal controls.
The Company has made available to the Supporting Lenders prior to the date of
this Agreement a true and complete (in all material respects) summary of any
disclosure of the type described in the preceding sentence made by management to
the Company’s auditors and audit committee during the period beginning
January 5, 2018 and ending as of the date of this Agreement. For purposes of
this Section 5.6, “internal controls” means internal controls over financial
reporting (as defined in Rule 13a-15 under the Exchange Act).

(i) Since January 5, 2018, each of the principal executive officer and principal
financial officer of the Company (or each former principal executive officer and
principal financial officer of the Company, as applicable) has made all
certifications required by Rules 13a-14 and 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC and Nasdaq, and the statements contained in
any such certifications are true and complete in all material respects as of the
date on which they were made.

 

29



--------------------------------------------------------------------------------

Section 5.7 No Undisclosed Liabilities. There are no liabilities or obligations
of the Company or any of its Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, that would
be required by GAAP to be reflected on the consolidated balance sheet of the
Company and its Subsidiaries, other than (a) liabilities or obligations
disclosed and provided for in the Financial Statements or in the notes thereto,
(b) liabilities or obligations incurred in the ordinary course of business
consistent with past practice since September 30, 2019, (c) liabilities arising
in connection with the Transactions, the Restructuring or the Chapter 11 Cases
or (d) other liabilities or obligations that (x) have not been and would not
reasonably be expected to be, individually or in the aggregate, material to the
Business (taken as a whole) or (y) would not reasonably be expected to prevent
or materially hinder or delay any of the Transactions or the transactions
contemplated by any of the Definitive Documents or affect the ability of the
Company or its Subsidiaries to perform their obligations under this Agreement,
the Restructuring Term Sheet or any of the Definitive Documents. There are no
off-balance sheet arrangements of any type required to be disclosed pursuant to
Item 303(a)(4) of Regulation S-K promulgated under the Securities Act that have
not been so disclosed in the Company SEC Documents.

Section 5.8 Absence of Certain Changes. Except to the extent arising out of or
relating to the Chapter 11 Cases, this Agreement or the Transactions, from
January 5, 2018 through the date of this Agreement, the Business has been
conducted in all material respects in the ordinary course of business consistent
with past practice, and there has not been:

(a) any material damage, destruction or other casualty loss with respect to any
asset or property owned, leased or otherwise used by the Company or its
Subsidiaries, whether or not covered by insurance;

(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock or other Equity
Interests of the Company or its Subsidiaries (except for dividends or other
distributions by any direct or indirect wholly owned Subsidiary to such Person
or to any wholly owned Subsidiary of such Person), or any repurchase, redemption
or other acquisition by the Company or its Subsidiaries of any outstanding
shares of capital stock or other Equity Interests of the Company or its
Subsidiaries;

(c) any material change in any method of accounting or accounting practice by
the Company or its Subsidiaries;

(d) (i) any material increase in the compensation payable or to become payable
to the officers or employees of any of the Company or its Subsidiaries or
material increases in the benefits of such officers or employees (except for
increases in the compensation of non-officer employees in the ordinary course of
business and consistent with past practice), (ii) any entrance into, adoption,
material amendment or termination of any Debtor Plan (or any arrangement that
would have been a Debtor Plan were it in effect as of the date of this
Agreement) that is or would be material to the Company and its Subsidiaries,
taken as a whole or (iii) any actions taken by the Company and its Subsidiaries
to accelerate the vesting or lapsing of restrictions or payment, or fund or in
any other way secure the payment, of any material compensation or benefits under
any Debtor Plan, taken as a whole, except, in each case, to the extent required
by applicable Laws;

 

30



--------------------------------------------------------------------------------

(e) any agreement to do any of the foregoing; or

(f) any event, development, change or effect that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.9 Brokers or Finders. Other than Jefferies LLC, none of the Company or
its Subsidiaries has employed or engaged any investment banker, broker or finder
who is entitled to any brokerage, finder’s or other fee or any commission in
connection with this Agreement, the Restructuring Term Sheet, the Definitive
Documents, the transactions contemplated by this Agreement or any other
agreement, document or instrument contemplated hereby or thereby based upon
arrangements made by or on behalf of the Company or its Subsidiaries or any of
their Affiliates.

Section 5.10 Litigation. Except (x) as set forth on Section 5.10 of the Company
Disclosure Letter and (y) for the Chapter 11 Cases, there are no Causes of
Action pending or, to the Knowledge of the Debtors, threatened against any of
the Company or its Subsidiaries or any of their respective properties, rights or
assets, or that involves or relates to any of the Transactions or the operations
or conduct of the Business, except those which have not been and would not
reasonably be expected to be, individually or in the aggregate, material to the
Company or any of its Subsidiaries. None of the Company, any of its
Subsidiaries, any applicable Affiliates or the Business is subject to any
outstanding Order, and there are no judgments or decrees of or settlement
agreements with, any Governmental Entity, except those which have not been and
would not reasonably be expected to be, individually or in the aggregate,
material to the Company and its Subsidiaries. Notwithstanding the foregoing, no
representation or warranty is made under this Section 5.10 in respect of any
(i) Intellectual Property matters, which are addressed in Section 5.11, (ii)
employee benefits matters, which are addressed in Section 5.16, (iii)
environmental matters, which are addressed in Section 5.18, (iv) healthcare
regulatory matters, which are addressed in Section 5.19 or (v) Tax matters,
which are addressed in Section 5.20.

Section 5.11 Intellectual Property.

(a) Section 5.11(a) of the Company Disclosure Letter sets forth a true and
complete list, as of the date hereof, of all Registered Intellectual Property
that is owned by the Company or any of its Subsidiaries (the “Owned Registered
Intellectual Property”), setting forth (A) the legal and record owner(s),
(B) the registration or application number (as applicable), (C) the registration
or application date (as applicable) and (D) the jurisdiction in which such item
is registered or pending or, with respect to internet domain names, the
applicable internet domain name registrar. All Owned Registered Intellectual
Property (other than Registered Intellectual Property constituting applications)
is subsisting, valid, and to the Knowledge of the Debtors, enforceable. There is
no, and since the Applicable Date, there has been no, Cause of Action or notice
of any objection or claim asserted in writing or, to the

 

31



--------------------------------------------------------------------------------

Knowledge of the Debtors, threatened by any Person, seeking to cancel,
materially limit, or challenge the ownership, validity or enforceability of any
Owned Registered Intellectual Property, and except as has not and will not
irreversibly impair the validity or enforceability of any Owned Registered
Intellectual Property (or, to the Knowledge of the Debtors, any Intellectual
Property licensed exclusively to the Company or any of its Subsidiaries that is
material to the conduct of the Business (“Exclusively Licensed IP”) and for
which the Company is responsible for prosecution and maintenance) and adversely
impact the Business, the Company and each of its applicable Subsidiaries have
made timely payment of all registration, maintenance, renewal and filing fees
required with respect to such Registered Intellectual Property. For the purposes
of this Section 5.11 and Section 5.12, “Applicable Date” means, (i) solely in
connection with matters concerning businesses or Products acquired from The
Medicines Company, January 5, 2018, and (ii) in connection with matters
concerning all other portions of the Business, January 1, 2017.

(b) The Company and the Company Subsidiaries solely and exclusively own all
Company Intellectual Property free and clear of any Encumbrances (other than
Permitted Encumbrances), and no other Person has any joint ownership interest in
or to any of the Company Intellectual Property. None of the Company Intellectual
Property (or, to the Knowledge of the Debtors, any Exclusively Licensed IP) is
subject to any Order adversely affecting or restricting the validity or
enforceability thereof, or any of the Company’s or any of its Subsidiaries’
ownership or use thereof.

(c) The Licensed IP and Company Intellectual Property collectively constitute
all of the material Intellectual Property used in or held for use in the conduct
of the Business as currently conducted (provided that the foregoing is not a
representation or warranty with respect to infringement, misappropriation or
other violation of Intellectual Property), all of which material Intellectual
Property rights shall survive the consummation of the transactions contemplated
by this Agreement without termination or substantial acceleration of any
obligation thereunder. No material Company Intellectual Property is owned by any
Subsidiary of the Company other than one or more of the Company Subsidiaries,
and all material Licensed IP is licensed to one or more of the Company or its
Subsidiaries.

(d) Except as has not resulted in, and would not reasonably be expected to
result in, material liability or disruption to the Business, since the
Applicable Date, (i) neither (A) the conduct of the Business, nor (B) the
current administration, use, supply, manufacture, import, marketing,
commercialization or other exploitation of any of the Products by (1) the
Company or any of its Subsidiaries, or, (2) to the Knowledge of the Debtors, any
of their respective customers or end-users (solely in connection with such
Person’s use or administration of the Product substantially in accordance with
its labelling or as otherwise intended to be used or administered), or suppliers
or contractors (solely in their capacity as such on behalf of the Company or any
of its Subsidiaries and in accordance with their contractual obligations to the
Company or its Subsidiary, as applicable), has infringed, misappropriated, or
violated any Intellectual Property of any other Person, (ii) to the Knowledge of
the Debtors as of the date hereof, no Person has infringed, misappropriated, or
otherwise violated any Company Intellectual Property and (iii) none of the
Company nor any of its Subsidiaries have sent or received any written claim,
notice, demand to license, or similar communication alleging or suggesting any
infringement, misappropriation, or other violation of the type described in
clauses (i) or (ii) of this Section 5.11(d).

 

32



--------------------------------------------------------------------------------

(e) The Company and each of its Subsidiaries have, at all times since the
Applicable Date, taken commercially reasonable efforts to protect the
confidentiality of all material Trade Secrets that are owned, used or held by
any of the Company or any of its Subsidiaries, and no such material Trade
Secrets have been used by, disclosed to or otherwise discovered by any Person
except pursuant to valid and enforceable non-disclosure and confidentiality
agreements (or obligations arising by operation of Law) that have not, to the
Knowledge of the Debtors, been breached by such Persons in a manner that has
been or would reasonably be expected to be material and adverse to the Business,
or would otherwise result in the loss of any trade secret rights in any trade
secrets included within such Trade Secrets.

(f) Each Person who contributed to the development or creation of any material
Company Intellectual Property within the scope of their employment for, or work
requested by or on behalf of, the Company or any of its Subsidiaries has
executed a valid and enforceable agreement containing an irrevocable present
assignment conveying to one or more of the Company or its Subsidiaries (or has
otherwise assigned by operation of Law) all of such Person’s right, title and
interest in and to such Intellectual Property. To the Knowledge of the Debtors,
no current or former employee or contractor of any of the Company of any of its
Subsidiaries retains or claims to retain any ownership interest in or to any
Company Intellectual Property.

(g) None of the Company Intellectual Property is subject to any obligation under
any Contract or other present or contingent obligation as a result of being
developed using any funding or support from, or any arrangement with, a
Governmental Entity or nonprofit organization.

Section 5.12 Data Privacy and Cybersecurity; IT Assets.

(a) The Company IT Assets are sufficient for the current and currently
anticipated needs of the Business, and since the Applicable Date, there has been
no unauthorized access to or unauthorized use of any (i) IT Assets owned, used
or held for use by the Company or any of its Subsidiaries, (ii) information of,
or collected, stored or processed by or on behalf of, the Company or its
Subsidiaries and stored or processed by such IT Assets, or (iii) confidential or
proprietary information of the Company or any of its Subsidiaries, in each case,
in a manner that, individually or in the aggregate, has resulted in or would
reasonably be expected to result in material liability or disruption of the
Business; provided that the foregoing representations with respect to IT Assets
owned or controlled by third-party service providers are given only to the
Knowledge of the Debtors. To the Knowledge of the Company, none of the IT Assets
owned, used or held for use by the Company or any of its Subsidiaries since the
Applicable Date contain or make available any material disabling codes or
instructions, spyware, Trojan horses, worms, viruses or other software routines
that facilitate or cause unauthorized access to, or disruption, impairment,
disablement, or destruction of, Software, data or other materials.

 

33



--------------------------------------------------------------------------------

(b) The Company and each of its Subsidiaries have established and implemented
appropriate written policies and organizational, physical, administrative and
technical measures regarding privacy, cyber security and data security, and are
no less protective than (i) reasonable practices in the industry or (ii) any
written commitments of the Company or any of its Subsidiaries (such policies and
measures, collectively, the “Privacy and Security Policies”).

(c) To the Knowledge of the Company, at all times since the Applicable Date,
except as has not resulted in, and would not reasonably be expected to result
in, individually or in the aggregate, material liability or an obligation to
notify any Governmental Entity, (i) the Company and each of its Subsidiaries
have complied in all material respects with all of their respective Privacy and
Security Policies and contractual obligations, and with all applicable Laws
(including (A) the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act of 2009, and their implementing regulations and agency guidance and (B) any
other applicable state or foreign privacy laws), in each case, regarding
Personal Information, including with respect to the collection, use, storage,
processing, transmission, transfer (including cross-border transfers),
disclosure and protection of Personal Information and (ii) no Person has gained
unauthorized access to or misused any such Personal Information.

Section 5.13 Real Property Leases.

(a) None of the Company or any of its Subsidiaries owns any real property.

(b) Section 5.13(b) of the Company Disclosure Letter sets forth a complete and
correct list, as of the date of this Agreement, of each Contract pursuant to
which the Company or any of its Subsidiaries leases, subleases or occupies any
real property (the “Leases”). None of the Company or any of its Subsidiaries has
subleased, licensed or otherwise granted any Person the right to use or occupy
any real property subject to a Lease or any material portion thereof. Each Lease
is valid, binding and in full force and effect, subject to the Enforceability
Limitations, and no uncured default of a material nature on the part of the
Company or any of its Subsidiaries or, to the Knowledge of the Debtors, the
landlord thereunder exists with respect to any Lease. The Company and its
Subsidiaries have good and valid leasehold interests in or contractual rights to
use or occupy, subject to the terms of the applicable Lease, each real property
subject to the Leases.

Section 5.14 Material Contracts.

(a) Section 5.14(a) of the Company Disclosure Letter contains a complete and
correct list, as of the date of this Agreement, of each Contract described below
in this Section 5.14(a) under which the Company or any of its Subsidiaries has
any current or future rights, responsibilities, obligations or liabilities (in
each case, whether contingent or otherwise) or to which the Company or any of
its Subsidiaries is a party or to which any of their respective properties or
assets is subject, other than the Debtor Plans listed on Section 5.16(a) of the
Company Disclosure Letter (all Contracts of the type described in this
Section 5.14(a), whether or not set forth on Section 5.14(a) of the Company
Disclosure Letter, being referred to herein as the “Material Contracts”):

 

34



--------------------------------------------------------------------------------

(i) requires expenditures by the Company or any of its Subsidiaries involving
consideration in excess of one hundred thousand dollars ($100,000) in the next
twelve (12)-month period;

(ii) provides for payments to be received by the Company or any of its
Subsidiaries in excess of one hundred thousand dollars ($100,000) in any twelve
(12)-month period;

(iii) relates to the incurrence by the Company or any of its Subsidiaries of any
Indebtedness or any capitalized lease obligations in excess of fifty thousand
dollars ($50,000);

(iv) relates to the acquisition or disposition outside the ordinary course of
business of any assets or any business, or any capital stock of any enterprise
(whether by merger, sale or purchase of stock, sale or purchase of assets or
otherwise) entered into in the past three (3) years, in each case, in excess of
one hundred thousand dollars ($100,000);

(v) relates to the future acquisition or disposition of any material assets or
properties (whether by merger, sale or purchase of stock, sale or purchase of
assets or otherwise, including any option to acquire, sell, lease or license any
material assets or properties of the Business), other than (A) in the ordinary
course of business consistent with past practice, (B) as contemplated by this
Agreement, the Restructuring Term Sheet or any Definitive Document or (C) to the
extent permitted under applicable Law, any non-disclosure or similar agreement
entered into in connection with the process by which the Company or any of its
Subsidiaries, any of their respective Affiliates or any Representatives of any
of the foregoing solicited, discussed or negotiated strategic alternatives prior
to the date of this Agreement (including the Transactions or any other
transaction prior to the date of this Agreement);

(vi) is a joint venture, profit-sharing, partnership, collaboration,
co-promotion, commercialization, research, development or other similar
agreement involving the sharing of profits or expenses (other than clinical
trial agreements, contract manufacturing agreements or other similar
subcontracting arrangements entered into in the ordinary course of business);

(vii) is a Lease;

(viii) (A) may require the Supporting Lenders to pay milestones, royalties or
other contingent payments based on any research, testing, development,
regulatory filings or approval, sale, distribution, marketing, commercial
manufacture or other similar occurrences, developments, activities or events
with respect to any Product, in each case, which payments are in an amount
having an expected value in excess of fifty thousand dollars ($50,000) during
the fiscal year ending December 31, 2019 or any fiscal year thereafter or
(B) grants to any Person a right of first refusal, right of first negotiation,
option to purchase, option to license, or any other similar rights with respect
to any Product;

 

35



--------------------------------------------------------------------------------

(ix) requires the Company or any of its Subsidiaries to purchase from a third
Person their total requirements of any products or services;

(x) with any Governmental Entity;

(xi) (A) limits or purports to limit, in any material respect, the freedom of
the Business to engage or compete in any line of business or with any Person or
in any geographic area, (B) contains exclusivity or “most favored nation”
obligations in favor of any Person other than the Company or its Subsidiaries or
restrictions to which the Business is subject or (C) contains any other
provisions restricting or purporting to restrict the ability of the Company or
its Subsidiaries to sell, market, distribute, promote, manufacture, develop,
commercialize, or test or research the Products, directly or indirectly through
third parties (other than any such restrictions or purported restrictions that
have a de minimis effect on the Business);

(xii) is a material Contract pursuant to which the Company or any of its
Subsidiaries grants or receives any license, covenant not to sue or similar
right with respect to, or governs or restricts the development, ownership, use,
practice or enforcement of, any Intellectual Property (other than
(A) non-exclusive licenses to use Software on standardized terms that are
generally commercially available and (B) clinical trial agreements, contract
manufacturing agreements, material transfer agreements, and other Contracts
entered into in the ordinary course of business, in each case, in which grants
of rights with respect to Intellectual Property are nonexclusive and incidental
to performance under such Contract);

(xiii) relates to sales and distribution activities conducted by a third-party
wholesaler or distributor that are material to the Business;

(xiv) relates to the ongoing supply or manufacturing of clinical and commercial
quantities of any of the Products, the termination of which would reasonably be
expected to be material to the Business (taken as a whole);

(xv) other than the Contracts described in Section 5.14(a)(iii), under which the
Company or any of its Subsidiaries or any of their Affiliates have borrowed or
loaned money, or any note, bond, indenture, mortgage or any guarantee of such
indebtedness, in each case, relating to amounts in excess of one hundred
thousand dollars ($100,000);

(xvi) relates to any settlement or stipulation of any Cause of Action against
the Company or any of its Subsidiaries by any other Person, other than
settlement agreements for cash that do not exceed twenty-five thousand dollars
($25,000) individually as to any such settlement or stipulation (excluding
amounts paid by insurers) or one hundred thousand dollars ($100,000)
individually as to any such settlement or stipulation (including any amounts
paid by insurers), entered into since January 5, 2018; and

 

36



--------------------------------------------------------------------------------

(xvii) provides for indemnification of any officer, director or employee of the
Company or its Subsidiaries or any of their Affiliates other than in the
ordinary course of business.

(b) True and complete copies of each Material Contract, together with all
amendments, modifications or supplements thereto, as of the date of this
Agreement have been made available to the Supporting Lenders. None of the
Company or any of its Subsidiaries has received any written notice of
termination (or intent to terminate) with respect to a Material Contract from
any third Person party to such Material Contract. No event has occurred which,
with the passage of time or the giving of notice, or both, would constitute a
default under or a violation of any Material Contract or would cause the
acceleration of any obligation of the Company or any of its Subsidiaries or
their applicable Affiliates or the creation of an Encumbrance (other than
Permitted Encumbrances) upon any assets or properties of the Company or any of
its Subsidiaries, except for such events that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Knowledge of the Debtors, as of the date of this
Agreement, no other party to any Material Contract is in breach of or default
under the terms of any Material Contract where such breach or default has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Material Contract is a valid, binding and
enforceable obligation of the applicable the Company or its applicable
Subsidiaries or their applicable Affiliates party thereto and, to the Knowledge
of the Debtors, of each other party thereto, and is in full force and effect,
subject to the Enforceability Limitations.

Section 5.15 Compliance with Laws; Anticorruption; Permits; Trade Compliance.

(a) The Company and each of its Subsidiaries and their applicable Affiliates
are, and since January 5, 2018 have been, operating the Business in compliance
with all applicable Laws and Orders, including 42 U.S.C. § 1320a-7b
(Anti-Kickback Statute), 18 U.S.C. § 1347 (Health Care Fraud), 31 U.S.C. §
3729-33 (False Claims Act) and other applicable Laws and Orders relating to
healthcare compliance and protection of animal welfare, except as has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. Since January 5, 2018, none of the Company or its
Subsidiaries, nor any of their applicable Affiliates, has received any written
notice of or, to the Knowledge of the Debtors, been charged with any violation
of any Laws, except as has not been and would not reasonably be expected to be,
individually or in the aggregate, material to the Business (taken as a whole).

(b) The Company and its Subsidiaries and their applicable Affiliates are, and
since January 5, 2018, have been operating the Business in compliance with the
U.S. Foreign Corrupt Practices Act and any other applicable anticorruption Laws,
except where the failure to be in compliance has not been and would not
reasonably be expected to be, individually or in the aggregate, material to the
Business (taken as a whole). Since January 5, 2018, none of the Company or its
Subsidiaries, nor any of their applicable Affiliates, nor to the Knowledge of
the Debtors, any officer or director of any of the foregoing, while acting at
the direction of such Person, (a) has made, paid or received any unlawful
bribes, kickbacks or other similar payments or (b) has made or paid any
contributions, directly or indirectly, to a domestic or foreign political party
or candidate, except, in each case, as has not been and would not reasonably be
expected to be, individually or in the aggregate, material to the Business
(taken as a whole).

 

37



--------------------------------------------------------------------------------

(c) The Company and its Subsidiaries have all Business Permits, except where the
failure to possess such Business Permits has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
None of the Company or its Subsidiaries, nor any of their applicable Affiliates,
is in default or violation of any term, condition or provision of any Business
Permit, except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Except as has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all Business Permits are valid and in full
force and effect, subject to the Enforceability Limitations, and, to the
Knowledge of the Debtors, no condition exists that with notice or lapse of time
or both would constitute a default of any term, condition or provision of any
such Business Permits to which the Company or any of its Subsidiaries or any of
their applicable Affiliates is a party. Since January 5, 2018, none of the
Company or its Subsidiaries, or any of their applicable Affiliates, has received
any written notice of any Cause of Action or investigation relating to the
revocation, nonrenewal, suspension or modification of any Business Permit,
except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

(d) Except as has not and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company and its Subsidiaries
and their applicable Affiliates are, and since January 5, 2018, have been in
compliance with: (i) all Laws or regulations regarding the importation of goods,
including the U.S. import laws administered by U.S. Customs and Border
Protection; and (ii) all other applicable Laws, including the Export
Administration Regulations administered by the U.S. Department of Commerce.
Except as has not and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, none of the Company or its
Subsidiaries nor any of their applicable Affiliates, nor to the Knowledge of the
Debtors, any officer or director of any of the foregoing Persons, is (i) a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), regulation, or other governmental action, (ii) a “specially
designated global terrorist” or other person listed in Appendix A to Chapter V
of 31 C.F.R., as the same has been from time to time updated and amended or
(iii) a person either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or
(B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or a person
similarly designated under any related enabling legislation or any other similar
executive orders.

 

38



--------------------------------------------------------------------------------

Section 5.16 Employee Benefit Matters.

(a) Section 5.16(a) of the Company Disclosure Letter sets forth a complete and
correct list of each Debtor Plan. With respect to each Debtor Plan, the Company
has made available to the Supporting Lenders, to the extent applicable, accurate
and complete copies of (i) the Debtor Plan document, including any amendments
thereto, and all related trust documents, insurance contracts or other funding
vehicles, (ii) a written description of such Debtor Plan if such plan is not set
forth in writing, (iii) the most recently prepared actuarial report, (iv) all
material correspondence to or from any Governmental Entity received since
January 5, 2018 with respect to any Debtor Plan, (v) the most recent summary
plan description together with any summaries of all material modifications
thereto, (vi) the most recent IRS determination or opinion letter issued and
(vii) the most recent annual report (Form 5500 or 990 series and all schedules
and financial statements attached thereto).

(b) (i) Each Debtor Plan (including any related trusts) has been established,
operated and administered in accordance with its terms and in compliance with
applicable Law, including ERISA and the Code, (ii) all contributions or other
amounts payable by the Company or any of its Subsidiaries with respect to any
Debtor Plan in respect of current or prior plan years have been paid or accrued
in accordance with generally accepted accounting principles and (iii) there are
no pending or, to the Knowledge of the Debtors, threatened claims (other than
routine claims for benefits) or proceedings by a Governmental Entity by, on
behalf of or against any Debtor Plan or any trust related thereto which would
reasonably be expected to result in any material liability to the Company or any
of its Subsidiaries.

(c) Each ERISA Plan that is intended to be qualified under Section 401(a) of the
Code has been determined by the IRS to be qualified under Section 401(a) of the
Code and, to the Knowledge of the Debtors, nothing has occurred that would
adversely affect the qualification or tax exemption of any such Debtor Plan.
With respect to any ERISA Plan, none of the Company or any of its Subsidiaries
has engaged in a transaction in connection with which the Company or any of its
Subsidiaries reasonably could be subject to either a civil penalty assessed
pursuant to Section 409 or 502(i) of ERISA or a tax imposed pursuant to
Section 4975 or 4976 of the Code.

(d) None of the Company or any of its Subsidiaries nor any ERISA Affiliate has,
within the six (6)-year period prior to the date of this Agreement, ever
maintained, established, sponsored, participated in, contributed to, or been
obligated to contribute to, or otherwise incurred any obligation or liability
(including any contingent liability) under any “multiemployer plan” (as defined
in Section 3(37) of ERISA) or any plan that is subject to Section 302 or Title
IV of ERISA or Section 412 of the Code. None of the Company or any of its
Subsidiaries nor any ERISA Affiliate has any actual or potential withdrawal
liability for any complete or partial withdrawal (as defined in Sections 4203
and 4205 of ERISA) from any multiemployer plan.

(e) Except as required by applicable Law, no Debtor Plan provides retiree or
post-employment medical, disability, life insurance or other welfare benefits to
any Person, and none of the Company or any of its Subsidiaries has any
obligation to provide such benefits. To the extent that the Company or any of
its Subsidiaries sponsors such plans, the Company or the applicable Subsidiary
has reserved the right to amend, terminate or modify at any time each Debtor
Plan that provides retiree or post-employment disability, life insurance or
other welfare benefits to any Person.

 

39



--------------------------------------------------------------------------------

(f) Neither the execution and delivery of this Agreement, shareholder or other
approval of this Agreement nor the consummation of the transactions contemplated
by this Agreement, whether alone or in combination with any other event, will
(i) entitle any current or former employee, director, officer or independent
contractor of the Company or any of its Subsidiaries to severance pay or any
material increase in severance pay, (ii) accelerate the time of payment or
vesting or materially increase the amount of compensation due to any such
current or former employee, director, officer or independent contractor,
(iii) directly or indirectly cause the Company or any of its Subsidiaries to
transfer or set aside any assets to fund any material benefits under any Debtor
Plan, (iv) otherwise give rise to any material liability under any Debtor Plan
or (v) limit or restrict the right to merge, materially amend, terminate or
transfer the assets of any Debtor Plan on or following the Effective Date.

(g) Neither the Company nor any of its Subsidiaries has any obligation to
provide, and no Debtor Plan or other agreement provides any individual with the
right to, a gross up, indemnification, reimbursement or other payment for any
excise or additional taxes, interest or penalties incurred pursuant to
Section 409A or Section 4999 of the Code or due to the failure of any payment to
be deductible under Section 280G of the Code.

(h) No Debtor Plan is maintained outside the jurisdiction of the United States
or covers any employees or other service providers of the Company or any of its
Subsidiaries who reside or work outside of the United States.

Section 5.17 Labor Matters.

(a) The Company has made available to the Supporting Lenders a true, correct and
complete list, by employee identification number, of all employees employed by
the Company and its Subsidiaries on the date of this Agreement, identifying as
to each a job title, years of service, current amount or rate of compensation
and location of employment.

(b) As of the date of this Agreement, neither the Company nor any of its
Subsidiaries is a party to, or bound by, any collective bargaining agreement or
other agreement with any labor union or like organization, and to the Knowledge
of the Debtors, there are no activities or proceedings by any individual or
group of individuals, including representatives of any labor organizations, or
labor unions, to organize any employees of the Company or any of its
Subsidiaries. As of the date of this Agreement, there is no pending or, to the
Knowledge of the Debtors, threatened labor strike, slowdown, lockout or work
stoppage, unfair labor practice or other labor dispute, or labor arbitration or
grievance.

(c) The Company and each of its Subsidiaries is in compliance in all material
respects with all applicable Laws respecting labor, employment and employment
practices, terms and conditions of employment, wages and hours, and occupational
safety and health. Neither the Company nor any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act of 1988, as amended, and the regulations promulgated thereunder
or any similar state, local or foreign Law relating to plant closings or mass
layoffs that remains unsatisfied.

 

40



--------------------------------------------------------------------------------

Section 5.18 Environmental Matters.

(a) Except as has not and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:

(i) each real property operated by the Company or any of its Subsidiaries and
used in the conduct of their respective businesses: (i) is in compliance with
all applicable Environmental Laws, except as has not and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(ii) is not the subject of any pending written notice from any Governmental
Entity alleging the violation of any applicable Environmental Law; (iii) is not
currently subject to any Orders arising under any Environmental Law; and
(iv) has not had any emissions or discharges of Hazardous Substances except as
permitted under applicable Environmental Laws;

(ii) no order, decree, settlement or lien is pending or, to the Knowledge of the
Debtors, threatened, against the Company or any of its Subsidiaries relating to
Liability under any Environmental Law that has not been remedied as of the date
of this Agreement; and

(iii) there are no other circumstances or conditions that would reasonably be
expected to result in any claims, liability, investigations, costs or
restrictions on the ownership, use, or transfer of the Company’s or any of its
Subsidiaries’ assets or properties in connection with any Environmental Law.

(b) The Company has made available to the Supporting Lenders copies of all
environmental reports, studies, assessments, sampling data, memoranda and other
information in its possession.

Section 5.19 FDA and Healthcare Regulatory Matters.

(a) (i) Each of the Company and its Subsidiaries is in material compliance with
all applicable Health Laws that affect the Business, Products, properties,
assets and activities of the Company or such Subsidiary, as applicable; (ii) as
of the date of this Agreement, none of the Company or any of its Subsidiary has
received any written notice from any Regulatory Authority (A) withdrawing any
Regulatory Authorization for any of the Products or (B) alleging any material
violation of any Health Law; (iii) there are no Governmental Entity
investigations (except routine audits), suits, claims, actions or proceedings
pending, or to the Knowledge of the Debtors, threatened against the Company or
any of its Subsidiaries with respect to any of the Products or alleging any
violation by the Company or any of its Subsidiaries or the Products of any such
Health Law; (iv) there is no act, omission, event, or circumstance of which the
Company and its Subsidiaries have knowledge that would reasonably be expected to
give rise to or form the basis for any civil, criminal or administrative action,
suit, demand, claim, complaint, hearing, investigation, demand letter, warning
letter, untitled letter, proceeding or request for information or any liability
(whether actual or contingent) for failure to comply with Health Laws; and
(v) neither the Company nor its Subsidiaries, nor, to the Knowledge of the
Debtors, any director, officer, employee or contractor of the Company or its
Subsidiaries, has made any voluntary self-disclosure to any Governmental Entity
regarding any potential material non-compliance with any applicable Health Law.

 

41



--------------------------------------------------------------------------------

(b) Each of the Company and its Subsidiaries holds all Regulatory Authorizations
required under any applicable Health Law to research, develop, test,
manufacture, handle, label, package, store, supply, promote, distribute, market,
commercialize, import, export, and sell the Products and otherwise conduct
Business as presently conducted. With respect to such Regulatory Authorizations,
(i) all are in full force and effect, (ii) all are in good standing, valid and
enforceable, (iii) all applications, modifications, submissions, information,
reports, statistics, data, and other conclusions utilized as the basis for the
Regulatory Authorizations are true, complete, and correct in all material
respects and (iv) any necessary or required updates, changes, corrections or
modifications to such Regulatory Authorizations have been submitted to the
applicable Regulatory Authorities. The Company has made available to the
Supporting Lenders true and complete copies of all active and pending Regulatory
Authorizations submitted by the Company and its Subsidiaries to any Regulatory
Authority relating to the Products and/or necessary to research, develop, test,
manufacture, handle, label, package, store, supply, promote, distribute, market,
commercialize, import, export, and sell the Products and otherwise conduct
Business as presently conducted.

(c) The Products have been researched, developed, tested, manufactured, handled,
labeled, packaged, stored, supplied, promoted, distributed, marketed,
commercialized, imported, exported, and sold by or on behalf of the Company and
its Subsidiaries, as applicable, in material compliance with all applicable
Health Laws.

(d) All pre-clinical studies and clinical trials conducted or being conducted
with respect to the Products by, or on behalf of, the Company or any of its
Subsidiaries have been and are being conducted in material compliance with the
FDA’s Good Clinical Practices and Good Laboratory Practices requirements,
including regulations under 21 C.F.R. Parts 50, 54, 56, 58 and 312, and
applicable guidance documents, as amended from time to time, the Animal Welfare
Act, all applicable similar Health Laws in other jurisdictions, all Health Laws
relating to protection of human subjects, and the required experimental
protocols, procedures and controls. No clinical trial conducted by, or on behalf
of, the Company or any of its Subsidiaries has been terminated or suspended by
any Regulatory Authority and neither the Company nor any of its Subsidiaries has
received any notifications or other communications from the FDA, any other
Regulatory Authority, any institutional review board, ethics committee or safety
monitoring committee raising any issues that would reasonably result in a
clinical hold or that would otherwise reasonably be expected to delay or
materially restrict any clinical studies proposed or currently conducted by, or
on behalf of, the Company or any of its Subsidiaries, or in which the Company or
any of its Subsidiaries has participated and, to the Knowledge of the Debtors,
no such action has been threatened against the Company or any of its
Subsidiaries. With respect to each Product, the Company has made available to
the Supporting Lenders complete and accurate copies of all material clinical and
preclinical data in the possession of the Company and its Subsidiaries and all
material written correspondence that exists as of the date of this Agreement
among the Company or any of its Subsidiaries and the applicable Regulatory
Authorities (including letters, memoranda and emails).

 

42



--------------------------------------------------------------------------------

(e) None of the Company, its Subsidiaries or, to the Knowledge of the Debtors,
any Person acting on the Company’s or any of its Subsidiaries’ behalf (including
a contract manufacturer for the Products) has, with respect to any Product,
(i) been subject to a Regulatory Authority shutdown, restriction, or import or
export prohibition or (ii) since January 5, 2018, received any FDA Form 483, or
other written Regulatory Authority notice of inspectional observations, “warning
letters,” “untitled letters” or requests or requirements to make changes to the
Products that if not complied with would reasonably be expected to have a
material effect on the Company and its Subsidiaries, or similar correspondence
or notice from any Regulatory Authority alleging or asserting noncompliance with
any applicable Law.

(f) None of the Company, its Subsidiaries or, to the Knowledge of the Debtors,
any of their respective officers, employees or agents, or, any clinical
investigator acting for the Company or any of its Subsidiaries, has (i) made an
untrue statement of a material fact or fraudulent statement to any Regulatory
Authority, (ii) failed to disclose a material fact required to be disclosed to
any Regulatory Authority or (iii) committed an act, made a statement, or failed
to make a statement, including with respect to any scientific data or
information, that, at the time such disclosure was made or failure to disclose
occurred, would reasonably be expected to provide a basis for the FDA to invoke
its policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10, 1991), and
any amendments thereto, or for any other Regulatory Authority to invoke any
similar policy. None of the Company, its Subsidiaries or, to the Knowledge of
the Debtors, any of their respective officers, employees or agents, or, any
clinical investigator acting for the Company or any of its Subsidiaries, is or
has been convicted of any crime that has resulted in, or has engaged in any
conduct that would reasonably be expected to result in, debarment from
participation in any program related to pharmaceutical products pursuant to 21
U.S.C. Section 335a (a) or (b), exclusion from participation in any federal
healthcare program pursuant to 42 U.S.C. Section 1320a-7, or disqualification as
a clinical investigator under 21 C.F.R. § 312.70 or any similar Health Laws.

(g) None of the Company, its Subsidiaries or, to the Knowledge of the Debtors,
any of their respective officers, employees, or agents has, (i) submitted any
claim for payment to any government healthcare program in connection with any
referrals related to the Products that violated in any material respect any
applicable self-referral Law, including the Federal Ethics in Patient Referrals
Act, 42 U.S.C. §1395nn (known as the “Stark Law”), or any applicable state
self-referral Law or (ii) submitted any claim for payment to any government
healthcare program related to the Products in material violation of any Laws
relating to false claim or fraud, including the Federal False Claim Act, 31
U.S.C. § 3729, or any applicable state false claim or fraud Law.

(h) All manufacturing operations relating to the Products conducted by or on
behalf of the Company and its Subsidiaries have been and are being conducted in
material compliance with applicable provisions of current Good Manufacturing
Practice requirements as set forth in 21 U.S.C. § 351(a)(2)(B), 21 C.F.R.
Parts 210 and 211, and applicable guidance documents, as amended from time to
time. The Products have not been recalled, suspended, discontinued, or subject
to any field notification, field correction, safety alerts or other notice of
action relating to an alleged lack of safety, efficacy, or regulatory compliance
of the Products (a “Safety Notice”), either voluntarily by the Company or its
Subsidiaries or at the request of the

 

43



--------------------------------------------------------------------------------

FDA or any other Regulatory Authority, nor has the Company or its Subsidiaries
received any notice from the FDA or any other Regulatory Authority that it has
commenced, or threatened to initiate, any action to withdraw approval, place
sales or marketing restrictions on or request the recall of, or seek a Safety
Notice regarding the Products, or that it has commenced or threatened to
initiate any action to enjoin or place restrictions on the production of the
Products. To the knowledge of the Debtors, no Product that is or has been
manufactured, tested, distributed, held or marketed by or on behalf of the
Company or any of its Subsidiaries has been adulterated or misbranded. In
addition, the Company and each of its Subsidiaries have filed all annual and
periodic reports, amendments and safety reports required for any Product
required to be made to any Regulatory Authority and, to the Knowledge of the
Debtors, has submitted to any Regulatory Authority all applicable patents for
listing with the Regulatory Authority in the timeframe required by law and has
taken all reasonable steps needed to request and maintain any statutory or
regulatory exclusivity applicable to the Products.

(i) The Company and its Subsidiaries have maintained records relating to the
research, development, testing, manufacture, handling, labeling, packaging,
storage, supply, promotion, distribution, marketing, commercialization, import,
export, and sale of the Products in material compliance with applicable Health
Laws, and the Company and its Subsidiaries have submitted to the FDA and other
Regulatory Authorities in a timely manner all required notices and annual or
other reports, including adverse experience reports and annual reports, related
to the research, development, testing, manufacture, handling, labeling,
packaging, storage, supply, promotion, distribution, marketing,
commercialization, import, export, and sale of the Products.

Section 5.20 Taxes.

(a) The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and timely filed (taking into account valid extensions of time within
which to file) all material Tax Returns required to be filed by any of them, and
all such filed Tax Returns (taking into account all amendments thereto) are
accurate and complete in all material respects.

(b) All material Taxes owed by the Company and each of its Subsidiaries that are
due and payable (whether or not shown as due on a Tax Return) have been timely
paid or, if not yet due and payable, adequately reserved against in accordance
with GAAP.

(c) No deficiency for any amount of material Taxes has been proposed or asserted
in writing or assessed by any Taxing Authority against the Company or any of its
Subsidiaries that remains unpaid or unresolved.

(d) The Company and each of its Subsidiaries has not received written notice of
any pending Causes of Action, examinations or proposed adjustments in respect of
any material amount of Taxes of the Company or any of its Subsidiaries.

(e) All material Taxes required to be withheld or collected by the Company or
any of its Subsidiaries have been withheld and collected and, to the extent
required by applicable Law, timely paid to the appropriate Taxing Authority, and
all IRS forms required with respect thereto have been properly completed and
timely filed.

 

44



--------------------------------------------------------------------------------

(f) There are no material Encumbrances for Taxes on any of the assets of the
Company or any of its Subsidiaries, other than Encumbrances for Taxes or other
governmental charges not yet due and payable or that are being contested in good
faith by appropriate proceedings and are reflected on or specifically reserved
against or otherwise disclosed in any consolidated balance sheet included in the
Financial Statements.

(g) Neither the Company nor any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring
during the two (2)-year period ending on the date of this Agreement that was
purported or intended to be governed by Section 355 of the Code (or any similar
provision of state, local or non-U.S. Law).

(h) No claim has been received, or is expected by the Company to be received,
with respect to the Company or any of its Subsidiaries from a Taxing Authority
in a jurisdiction where such entity does not file Tax Returns that it is or may
be subject to taxation by, or required to file any Tax Return in, that
jurisdiction which claim has not since been resolved.

(i) Neither the Company nor any of its Subsidiaries has been a member of an
affiliated group of corporations filing a consolidated federal income Tax Return
(other than a group the common parent of which is the Company) or has had any
liability for the Taxes of any person (other than the Company or any of its
Subsidiaries) under U.S. Treasury Regulation Section 1.1502-6 (or any similar
provision of any state, local or non-U.S. Law), as a transferee or successor.

(j) Neither the Company nor any of its Subsidiaries is a party to, or is bound
by, or has any obligation under, any Tax sharing Contract, Tax allocation
agreement, Tax indemnity obligation or similar agreement or practice other than
(A) Contracts solely among the Company and/or its Subsidiaries and (B) customary
Tax indemnification provisions in Contracts entered into in the ordinary course
of business, the primary purpose of which does not relate to Taxes.

(k) Neither the Company nor any of its Subsidiaries has currently in effect any
waiver of any statute of limitations in respect of Taxes or any agreement to any
extension of time with respect to the filing of a Tax Return or an assessment or
deficiency for Taxes (other than pursuant to extensions of time to file Tax
Returns obtained in the ordinary course of business).

(l) Neither the Company nor any of its Subsidiaries has participated in any
“listed transaction” within the meaning of U.S. Treasury Regulations
Section 1.6011-4(b).

(m) The Company has made available to the Supporting Lenders accurate and
complete copies of any private letter ruling requests, closing agreements or
gain recognition agreements with respect to Taxes of the Company or any of its
Subsidiaries requested or executed in the past five (5) years.

 

45



--------------------------------------------------------------------------------

Section 5.21 Insurance. The insurance policies maintained by the Company and its
Subsidiaries (the “Insurance Policies”) provide full and adequate coverage for
all normal risks incident to the business of the Company and its Subsidiaries
and their respective properties and assets, except for any such failures to
maintain such insurance policies that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Each of the Insurance Policies is in full force and effect and all premiums due
with respect to all Insurance Policies have been paid, except as has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.22 No Other Representations; No Reliance.

(a) Notwithstanding the delivery or disclosure to the Supporting Lenders, any of
their Affiliates or any of their respective Representatives of any documentation
or other information (including any financial projections or other supplemental
data) or anything to the contrary in this Agreement, except for the
representations and warranties expressly contained in this Article V (in each
case, as qualified by the Company Disclosure Letter), (i) neither the Company
nor any other Person has made or is making, and each of the Company and its
Affiliates expressly disclaims, any representation or warranty of any kind or
nature, whether express or implied, at Law or in equity, with respect to the
accuracy or completeness of any information provided or made available to the
Supporting Lenders by or on behalf of the Company in connection with or related
to this Agreement, the transactions contemplated hereby, or the completeness of
any information provided in connection therewith and (ii) the Company hereby
expressly disclaims any such other representations and warranties.

(b) Except for the representations and warranties contained in Article VI, the
Company acknowledges that it (a) has had an opportunity to conduct any and all
due diligence with respect to the Supporting Lenders and any of their respective
Subsidiaries in connection with the transactions contemplated hereby, (b) has
relied solely upon its own independent review, investigation, and/or inspection
of any documents in connection with the transactions contemplated hereby and
(c) did not rely upon any written or oral statements, representations, promises,
warranties, or guaranties whatsoever, whether express, implied, by operation of
Law, or otherwise regarding any Supporting Lender or any Subsidiaries or
Affiliates thereof, or with respect to any other information provided or made
available to the Company or any of its Subsidiaries in connection with the
transactions contemplated hereby, or the completeness of any information
provided in connection therewith.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE SUPPORTING LENDERS

Each applicable Supporting Lender represents and warrants to the Company (as to
itself only, severally and not jointly), as follows:

Section 6.1 Qualification; Organization. Each Supporting Lender is a legal
entity duly organized, validly existing and in good standing (with respect to
jurisdictions that recognize such concept) under the laws of its jurisdiction of
organization and has all requisite corporate or similar power and authority to
own, lease and operate its properties and assets and

 

46



--------------------------------------------------------------------------------

to carry on its business as presently conducted, except where the failure to be
so existing and in good standing or to have such power and authority would not,
individually or in the aggregate, materially impair or materially delay its
ability to perform its obligations under this Agreement. Each Supporting Lender
is qualified to do business and is in good standing (with respect to
jurisdictions that recognize such concept) as a foreign corporation or other
entity in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or, where relevant, in good
standing, would not, individually or in the aggregate, materially impair or
materially delay its ability to perform its obligations under this Agreement.

Section 6.2 Corporate Authority. Each Supporting Lender has the requisite power
and authority to execute and deliver (or to cause one or more of its Affiliates
to execute and deliver, as applicable) this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party
and, subject to the Company obtaining necessary Bankruptcy Court approvals from
and after the Petition Date, to carry out the Restructuring and to perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and the consummation of the Transactions have
been duly authorized by all requisite corporate or similar action on the part of
each Supporting Lender. This Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party has been duly
and validly executed and delivered (subject, from and after the Petition Date,
to the approval of the Bankruptcy Court). Subject to the Company obtaining
necessary Bankruptcy Court approvals from and after the Petition Date, this
Agreement and each such other document have been duly and validly executed and
delivered by each of the applicable Supporting Lenders and each of their
applicable Affiliates, and, assuming the due authorization, execution and
delivery by the other Parties or their Affiliates, as applicable, constitute a
legal, valid and binding agreement of each of the Supporting Lenders and their
Affiliates, as applicable, enforceable against such Person in accordance with
its terms, subject to the Enforceability Limitations.

Section 6.3 Consents and Approvals. Except as expressly provided in this
Agreement or in the Bankruptcy Code and Section 5.4, no consent, waiver,
approval, Order, permit or authorization (including those with respect to state
licensing required to operate the Business) of, or declaration, filing or
registration with, or notification to, any Governmental Entity, including in
connection or compliance with the HSR Act, is necessary or required on the part
of (a) any Supporting Lender in connection with the execution and delivery of
this Agreement or any other agreement, document or instrument contemplated
hereby to which such Supporting Lender is a party and (b) any applicable
Affiliate of any Supporting Lender in connection with the execution and delivery
of any agreement, document or instrument contemplated hereby to which such
Person is a party, or in connection with, the performance of such Person’s
obligations hereunder and thereunder, or the consummation of the Transactions
(with or without notice or lapse of time, or both), except in each case of the
foregoing clauses (a) and (b), for immaterial Consents.

 

47



--------------------------------------------------------------------------------

Section 6.4 No Violations. The execution or delivery of this Agreement or any
agreement, document or instrument contemplated hereby or thereby by any
Supporting Lender or any of its applicable Affiliates, the performance of such
Person’s obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby or thereby, as applicable, do not and will not
(a) conflict with or result in any violation or breach of any provisions of the
certificate of incorporation, bylaws or other organizational documents of any
such Person or (b) conflict with or violate any Order or Law applicable to any
Supporting Lender or its properties, rights or assets, except in the case of
clause (b), for any conflicts or violations that (y) have not been and would not
reasonably be expected to be, individually or in the aggregate, material to the
Business (taken as a whole) and (z) would not reasonably be expected to prevent
or materially hinder or delay any of the Transactions or the transactions
contemplated by any of the Definitive Documents or affect the ability of the
Supporting Lenders or their Affiliates, as applicable, to perform their
obligations under this Agreement, the Restructuring Term Sheet or any of the
Definitive Documents.

Section 6.5 Brokers. Other than Houlihan Lokey Capital, Inc., the Supporting
Lenders have not employed or engaged any investment banker, broker or finder who
is entitled to any brokerage, finder’s or other fee or any commission from the
Supporting Lenders in connection with this Agreement, the Restructuring Term
Sheet, the Definitive Documents, the transactions contemplated by this Agreement
or any other agreement, document or instrument contemplated hereby or thereby
based upon arrangements made by or on behalf of the Supporting Lenders or any of
their Affiliates.

Section 6.6 Interested Stockholders. None of the Supporting Lenders nor any of
their “affiliates” or “associates” has been an “interested stockholder” of the
Company at any time within three (3) years of the date of this Agreement, as
those terms are used in Section 203 of the General Corporation Law of the State
of Delaware.

Section 6.7 Ownership of Claims. Each Supporting Lender represents and warrants
to each of the other Parties that, except as contemplated by the Interfund
Transfers, as of the date such Party executes this Agreement or a Transferee
Joinder, as applicable: (a) it either (i) is the sole legal and beneficial owner
of the aggregate principal amount of Claims set forth on its signature page, in
each case, free and clear of any pledge, lien, security interest, charge, claim,
proxy, voting restriction, right of first refusal or other limitation on
disposition of any kind, in each case, that is reasonably expected to adversely
affect such Supporting Lender’s performance of its obligations contained in this
Agreement or (ii) has full power and authority to vote the Claims (including
Prepetition Credit Agreement Claims held through participations or interests or
pursuant to permissible transfers) set forth on its signature page; (b) it has
full power and authority to vote on and consent to all matters concerning the
Claims set forth on its signature page and to exchange, assign, and transfer
such Claims; (c) it is either (i) a qualified institutional buyer as defined in
Rule 144A of the Securities Act or (ii) an institutional accredited investor as
defined in Rule 501(a)(l), (2), (3) or (7) under the Securities Act; (d) any
securities acquired by a Supporting Lender in connection with the Restructuring
described herein and in the Restructuring Term Sheet will be acquired for
investment purposes and not with a view to distribution in violation of the
Securities Act; and (e) it has made no prior assignment, sale, participation,
grant, conveyance or other Transfer of, and has not entered into any other
agreement to assign, sell, participate, grant, convey or otherwise Transfer, in
whole or in part, any portion of its right, title, or interests in any Claims
that is inconsistent with the representations and warranties of such Supporting
Lender herein or would render such Supporting Lender otherwise unable to comply
with this Agreement and perform its obligations hereunder.

 

48



--------------------------------------------------------------------------------

Section 6.8 No Other Representations; No Reliance.

(a) Notwithstanding the delivery or disclosure to the Company, any of its
Affiliates or any of their respective Representatives of any documentation or
other information (including any financial projections or other supplemental
data) or anything to the contrary in this Agreement, except for the
representations and warranties expressly contained in this Article VI,
(i) neither the Supporting Lenders nor any other Person has made or is making,
and each of the Supporting Lenders and its Affiliates expressly disclaims, any
representation or warranty of any kind or nature, whether express or implied, at
Law or in equity, with respect to the accuracy or completeness of any
information provided or made available to the Company by or on behalf of the
Supporting Lenders in connection with or related to this Agreement, the
transactions contemplated hereby, or the completeness of any information
provided in connection therewith and (ii) the Supporting Lenders hereby
expressly disclaim any such other representations and warranties.

(b) Except for the representations and warranties contained in Article V, the
Supporting Lenders acknowledge that they (a) have had an opportunity to conduct
any and all due diligence with respect to the Company and any of its respective
Subsidiaries in connection with the transactions contemplated hereby, (b) have
relied solely upon their own independent review, investigation, and/or
inspection of any documents in connection with the transactions contemplated
hereby and (c) did not rely upon any written or oral statements,
representations, promises, warranties, or guaranties whatsoever, whether
express, implied, by operation of Law, or otherwise regarding the Company or any
Subsidiaries or Affiliates thereof, or with respect to any other information
provided or made available to such Supporting Lender in connection with the
transactions contemplated hereby, or the completeness of any information
provided in connection therewith.

ARTICLE VII

COVENANTS

Section 7.1 Interim Operations.

(a) The Company covenants and agrees as to itself and its Subsidiaries that,
during the Effective Period, except (i) as otherwise expressly required or
contemplated by this Agreement or the Restructuring Term Sheet, (ii) as required
by applicable Law (including the Bankruptcy Code) or (iii) as consented to in
writing by the Requisite Supporting Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed), (x) the Business shall be
conducted in the ordinary course of business consistent with past practice and
in accordance with applicable Law and (y) the Company and its Subsidiaries shall
use their respective commercially reasonable efforts to preserve intact the
Business and their relationship with customers, suppliers, distributors,
wholesalers, retailers, employees and Governmental Entities.

 

49



--------------------------------------------------------------------------------

(b) Without limiting the generality of, and in furtherance of, the foregoing,
during the Effective Period, except (x) as otherwise expressly required or
contemplated by this Agreement or the Restructuring Term Sheet, (y) as required
by applicable Law (including the Bankruptcy Code) or (z) as consented to in
writing by the Requisite Supporting Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed), the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

(i) amend the certificate of incorporation, bylaws or other organizational
documents of the Company or its Subsidiaries;

(ii) merge or consolidate the Company or any of its Subsidiaries with any other
Person, or restructure, reorganize or completely or partially liquidate the
Company or any of its Subsidiaries or otherwise enter into any agreements
providing for the sale of their respective material assets, operations or
business;

(iii) acquire assets outside of the ordinary course of business from any other
Person;

(iv) issue, sell, pledge, dispose of, grant, transfer, encumber, or authorize
the issuance, sale, pledge, disposition, grant, transfer or encumbrance of, any
shares of capital stock or Equity Interests of the Company or any of its
Subsidiaries (other than the issuance of shares by a wholly owned Subsidiary of
the Company to the Company or another wholly owned Subsidiary), or securities
convertible or exchangeable into or exercisable for any shares of such capital
stock or Equity Interests, or any options, warrants or other rights of any kind
to acquire any of the foregoing;

(v) incur, create or assume any Encumbrance (other than Permitted Encumbrances)
on any properties or assets, tangible or intangible, of the Company or any of
its Subsidiaries;

(vi) (A) incur, assume or guarantee any Indebtedness or capitalized lease
obligations or issue any debt securities or (B) make any loans, advances,
guarantees or capital contributions to, or investments in, any other Person;

(vii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock or Equity Interests (except for dividends paid by any direct or
indirect wholly owned Subsidiary to the Company or to any other direct or
indirect wholly owned Subsidiary) or enter into any agreement with respect to
the voting of its capital stock or Equity Interests (other than this Agreement);

(viii) reclassify, split, combine, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock or Equity Interests or
securities convertible or exchangeable into or exercisable for any of the
foregoing;

(ix) except in accordance with the Budget (as defined in the Cash Collateral
Orders), make or authorize any capital expenditure;

 

50



--------------------------------------------------------------------------------

(x) enter into any Contract that would have been a Material Contract had it been
entered into prior to this Agreement;

(xi) other than in the ordinary course of business, cancel or terminate (other
than, for the avoidance of doubt, any expiration in accordance with its terms),
or modify or amend in any material respect, or waive any material rights under,
any Material Contract;

(xii) make any material changes with respect to material accounting policies or
procedures, except as required by changes in applicable Law or GAAP;

(xiii) settle or compromise any (A) Cause of Action (other than settlements
involving only unsecured claims with an allowed amount of less than one hundred
thousand dollars ($100,000)), or (B) patent-related Cause of Action involving
any of the Company Intellectual Property;

(xiv) transfer, assign, sell, lease, grant (other than in the ordinary course of
business) any license with respect to, or, to the extent within the control of
the Company or any of its Subsidiaries, abandon or permit to lapse, any material
Intellectual Property;

(xv) terminate or fail to renew any material Business Permit;

(xvi) other than in the ordinary course of business, sell, pledge, dispose of,
transfer or authorize the sale, pledge, disposition or transfer of any assets or
properties of the Company or its Subsidiaries;

(xvii) grant any material licenses, sublicenses, covenants not to assert or
similar rights with respect to any assets or properties, whether tangible or
intangible, of the Company or its Subsidiaries;

(xviii) fail to use commercially reasonable efforts to maintain the Insurance
Policies or to renew or replace the Insurance Policies following their
termination;

(xix) except as required pursuant to the terms of any Debtor Plan in effect as
of the date of this Agreement or the Approved KEIP, (A) increase in any manner
the compensation, consulting fees, incentive, bonus, retirement, welfare, fringe
or other benefits, severance or termination pay of any employee or independent
contractor, (B) become a party to, establish, adopt, amend, commence
participation in or terminate any Debtor Plan or any arrangement that would have
been a Debtor Plan had it been entered into prior to this Agreement, (C) grant
any new awards, or amend or modify the terms of any outstanding awards, under
any Debtor Plan, (D) take any action to accelerate the vesting or lapsing of
restrictions or payment, or fund or in any other way secure the payment, of
compensation or benefits under any Debtor Plan, (E) change any actuarial or
other assumptions used to calculate funding obligations with respect to any
Debtor Plan that is required by applicable Law to be funded or change the manner
in which

 

51



--------------------------------------------------------------------------------

contributions to such plans are made or the basis on which such contributions
are determined, except as may be required by GAAP, (F) forgive any loans or
issue any loans (other than routine travel advances issued in the ordinary
course of business) to any employee, (G) hire any employee or engage any
independent contractor (who is a natural person) other than the engagement of
independent contractors to fill vacancies or staff currently existing or
contemplated projects to the extent not currently staffed or (H) terminate the
employment of any officer other than for cause other than any officer who was
provided with written notice of termination prior to the date of this Agreement
and who is listed on Section 7.1(b)(xix) of the Company Disclosure Letter;

(xx) become a party to, establish, adopt, amend, commence participation in or
terminate any collective bargaining agreement or other agreement with a labor
union, works council or similar organization;

(xxi) (A) change in any material respect any material method of accounting of
the Company or its Subsidiaries for Tax purposes; (B) enter into any agreement
with any Taxing Authority (including a “closing agreement” under Code
Section 7121) with respect to any material Tax or Tax Returns of the Company or
its Subsidiaries; (C) surrender a right of the Company or its Subsidiaries to a
material Tax refund; (D) change an accounting period of the Company or its
Subsidiaries with respect to any material Tax; (E) file an amended Tax Return;
(F) change or revoke any material election with respect to Taxes; (G) make any
material election with respect to Taxes that is inconsistent with past practice;
(H) file any Tax Return that is inconsistent with past practice; (I) consent to
any extension or waiver of the limitations period applicable to any material Tax
claim or assessment (other than in the ordinary course of business); or (J) take
any action (or fail to take any action) that would result in a loss of any
material Tax losses, credits or other attributes that may be used to reduce Tax
liabilities (provided that, for the avoidance of doubt, the Company shall not be
deemed to have violated the covenant in this clause (J) as the result of any
action taken at the direction of the Supporting Lenders in connection with the
Interfund Transfers);

(xxii) revalue any assets or properties of the Company or its Subsidiaries
(including Inventory), except to the extent required by GAAP; or

(xxiii) agree, authorize or commit, in writing or otherwise, to take any of the
foregoing actions.

(c) The Supporting Lenders shall not knowingly take or permit any of their
Subsidiaries to take any action that is reasonably likely to prevent or
materially impede the consummation of the Transactions.

Section 7.2 Access and Information. Subject to applicable Law, the Company shall
(and shall cause its Subsidiaries to) afford the Supporting Lenders and the
Supporting Lenders’ officers, directors, employees, agents, counsel,
accountants, investment bankers, financing sources and other authorized
Representatives reasonable access, during normal business hours and upon
reasonable advance notice, to all of the Company’s, its Subsidiaries’ and their
applicable Affiliates’ properties, offices and Books and Records and, during
such

 

52



--------------------------------------------------------------------------------

period, the Company shall (and shall cause its Subsidiaries to) furnish as
promptly as practicable to the Supporting Lenders all information (financial or
otherwise) the Supporting Lenders may reasonably request concerning its
Business; provided that no investigation pursuant to this Section 7.2 shall
affect or be deemed to modify any representation or warranty made by the Company
herein. Notwithstanding the foregoing, the Company shall not be required by this
Section 7.2 to provide the Supporting Lenders or their Representatives with
access to or to disclose information (i) the disclosure of which would violate
applicable Law, (ii) that in the reasonable judgment of the Company would result
in the disclosure of any Trade Secrets of third parties or violate any of its
obligations with respect to confidentiality or (iii) to disclose any privileged
information of the Company or any of its Subsidiaries.

Section 7.3 Approvals and Consents; Cooperation; Notification.

(a) Subject to the terms and conditions of this Agreement, the Company and the
Supporting Lenders shall reasonably cooperate with each other and use (and shall
cause their respective Subsidiaries and Affiliates to use) their respective
reasonable best efforts to take or cause to be taken all actions, and to do or
cause to be done all things, reasonably necessary, proper or advisable on their
part under this Agreement and applicable Law to consummate the Transactions as
soon as practicable after the date of this Agreement, including (i) unless
otherwise agreed in writing by the Parties, obtaining as promptly as practicable
all necessary waiting period expirations or terminations, consents, clearances,
waivers, licenses, Orders, registrations, approvals, permits, and authorizations
necessary or advisable to be obtained from any third party and/or any
Governmental Entity, and (ii) preparing, filing and providing as promptly as
practicable all documentation to effect all necessary notices, reports and other
filings as may be necessary to obtain all such waiting period expirations or
terminations, consents, clearances, waivers, licenses, Orders, registrations,
permits, approvals, permits or authorizations. Subject to applicable Laws
relating to the exchange of information, the Supporting Lenders and the Company
shall have the right to review in advance, and, to the extent practicable, each
will consult with the other on and consider in good faith the views of the other
in connection with, all of the information relating to the Supporting Lenders or
the Company or the Business, as the case may be, and any of their respective
Affiliates, that appears in any filing made with, or written materials submitted
to, any third party and/or any Governmental Entity in connection with the
Transactions. In exercising the rights specified in the foregoing sentence, the
Company and the Supporting Lenders shall act reasonably and as promptly as
practicable.

(b) Each of the Parties shall, in connection with and without limiting the
efforts referenced in Section 7.3(a) to obtain any waiting period expirations or
terminations, consents, clearances, waivers, licenses, Orders, registrations,
approvals, permits, and authorization for the Transactions under any Antitrust
Law, (i) cooperate in all respects and consult with the other Parties in
connection with any filing or submission with any Governmental Entity in
connection with this Section 7.3(b), including by allowing the other Parties to
have a reasonable opportunity to review in advance and comment on drafts of
filings or submissions and reasonably considering in good faith comments of the
other Parties and providing the other Parties with copies of filings and
submissions, (ii) submit to customary background checks in connection therewith,
(iii) respond promptly to any additional requests from Governmental Entities and
(iv) subject to applicable Laws and as required by any Governmental Entity, keep

 

53



--------------------------------------------------------------------------------

the other Parties reasonably apprised of the status of any waiting period
expirations or terminations, consents, clearances, waivers, licenses, Orders,
registrations, approvals, permits, and authorization for the Transactions under
any Antitrust Law to the extent relating to the completion of the Transactions
and to the extent such party is aware of such information, including promptly
furnishing the other with copies of notices or other communications received by
the Company or the Supporting Lenders or any of their respective Affiliates, as
the case may be, from any Governmental Entity with respect to the foregoing
clauses (i)-(iii); provided, however, that materials required to be provided
pursuant to the foregoing clauses (i)-(iv) may be redacted (A) to remove
references concerning the valuation of any of the Parties or any of their
respective Subsidiaries, (B) as necessary to comply with contractual
arrangements and (C) as necessary to address reasonable privilege or
confidentiality concerns; provided further that any of the Parties may, as each
deems advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 7.3(b) as “Outside Counsel
Only Material” and materials so designated shall only be provided to each
party’s outside counsel.

(c) Subject to applicable Laws and as required by any Governmental Entity, the
Company and the Supporting Lenders each shall keep the other reasonably apprised
of the status of matters relating to completion of the Transactions to the
extent such Party is aware of such information.

(d) The Company shall cooperate with the Supporting Lenders and use (and shall
cause its applicable Subsidiaries and Affiliates to use) reasonable best efforts
to take or cause to be taken all actions, and to do or cause to be done all
things, reasonably necessary, proper or advisable on its part to complete the
transfers among the Supporting Lenders described in Exhibit F hereto (the
“Interfund Transfers”).

(e) The Company shall use (and shall cause its applicable Subsidiaries and
Affiliates to use) reasonable best efforts to take or cause to be taken all
actions, and to do or cause to be done all things, reasonably necessary, proper
or advisable on its part to seek the assumption and approval of this Agreement
and the Debtors’ obligations hereunder at the Sale Hearing (as defined in the
Bidding Procedures) if the Supporting Lenders are the Successful Bidder (as
defined in the Bidding Procedures) at the Auction (as defined in the Bidding
Procedures).

(f) Notwithstanding the foregoing, nothing in this Agreement shall require the
Supporting Lenders or their Affiliates to take or agree to take any action with
respect to its business or operations unless the effectiveness of such agreement
or action is conditioned upon the completion of the Transactions.

Section 7.4 Employee Matters.

(a) For the twelve (12) month period commencing on the Effective Date, the
Supporting Lenders shall permit the Company to honor, and shall not cause the
Company to reject, the severance agreements and the severance provisions of the
employment agreement between the Company and any of its Subsidiaries and the
applicable officer or employee of Company and any of its Subsidiaries, in each
case, as in effect as of the date of this Agreement and set forth on
Section 7.4(a) of the Company Disclosure Letter, the Company’s and its
Subsidiaries’ Severance Plan and the Incentive Compensation Plan.

 

54



--------------------------------------------------------------------------------

(b) Prior to making any broad-based written or oral communications to officers
and employees of the Company or any of its Subsidiaries pertaining to
compensation or benefit matters that are affected by the Transactions, the
Company shall provide the Supporting Lenders with a copy of the intended
communication, the Supporting Lenders shall have no less than three (3) Business
Days to review and comment on the communication, and the Company shall consider
any such comments in good faith.

(c) From and following the Effective Date, the Supporting Lenders shall procure
that any employee benefit plans which the employees of the Company and its
Subsidiaries are entitled to participate in to take into account for purposes of
eligibility, vesting and benefit accrual thereunder (other than any benefit
accrual under any defined benefit pension plans), service by employees of the
Company and its Subsidiaries, to the same extent such service was credited under
a comparable Debtor Plan (except to the extent it would result in a duplication
of benefits).

(d) Nothing contained in this Agreement is intended to: (i) be treated as an
amendment of any particular Debtor Plan; (ii) prevent the Company and any of its
Subsidiaries, the Supporting Lenders or any of their Affiliates from amending or
terminating any of their benefit plans or, after the Effective Date, any Debtor
Plan in accordance with their terms; (iii) prevent the Company and any of its
Subsidiaries, the Supporting Lenders or any of their Affiliates, after the
Effective Date, from terminating the employment of any employee of any of the
Company and any of its Subsidiaries or their Subsidiaries; or (iv) create any
third-party beneficiary rights in any employee of the Company and any of its
Subsidiaries or their Subsidiaries, any beneficiary or dependent thereof, or any
collective bargaining representative thereof, with respect to the compensation,
terms and conditions of employment and/or benefits that may be provided to any
such employee by the Company and any of its Subsidiaries, the Supporting Lenders
or any of their Affiliates or under any benefit plan which any of the Debtors,
the Supporting Lenders or any of their Affiliates may maintain.

Section 7.5 Bidding Procedures. Notwithstanding any other provision of this
Agreement to the contrary, the Debtors and their respective Representatives
shall have the right to initiate, solicit and encourage, whether publicly or
otherwise, any Alternative Transaction, including by way of providing access to
non-public information pursuant to one or more customary confidentiality
agreements, in each case, so long as such actions are in accordance with the
Bidding Procedures and the Bidding Procedures Order. The Parties acknowledge and
agree that in the event that the Company enters into a definitive agreement with
respect to an Alternative Transaction in accordance with the Bidding Procedures
and the Bidding Procedures Order, then (i) all obligations of the Parties with
respect to the Transactions shall terminate, and (ii) nothing set forth in this
Agreement shall restrict or prohibit the Debtors from taking any action that is
permitted under the terms of such definitive agreement.

 

55



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1 Conditions to Obligation of the Company and the Supporting Lenders.
The respective obligations of each Party to consummate the Transactions shall be
subject to the satisfaction at or prior to the Effective Date of the following
conditions:

(a) No Injunctions. There shall not be in effect any Order by a Governmental
Entity of competent jurisdiction restraining, enjoining or having the effect of
making the Transactions or the transactions contemplated by the Definitive
Documents illegal or otherwise prohibiting the consummation of the Transactions
or the transactions contemplated by the Definitive Documents. No applicable Law
shall have been enacted, entered, promulgated and remain in effect that
prohibits or makes illegal the consummation of the Transactions or the
transactions contemplated by the Definitive Documents.

(b) Bankruptcy Court Orders. The Bankruptcy Court shall not have entered an
Order (i) dismissing the Chapter 11 Cases or converting the Chapter 11 Cases to
a case under chapter 7 of the Bankruptcy Code, (ii) pursuant to Section 1104 of
the Bankruptcy Code appointing a trustee, receiver or an examiner to operate and
manage any of the Company’s businesses or (iii) that is inconsistent with this
Agreement, the Plan or the Confirmation Order in a manner adverse to the
Supporting Lenders.

(c) No Alternative Transaction. The Company shall not have entered into
definitive documentation with respect to any Alternative Transaction.

Section 8.2 Conditions to Obligation of the Company. The obligations of the
Company to consummate the Transactions shall be subject to the satisfaction or
waiver (to the extent permitted by applicable Law) by the Company at or prior to
the Effective Date of the following conditions:

(a) Representations and Warranties. (i) The Lender Specified Representations,
determined without regard to any qualification as to materiality, shall be true
and correct in all material respects at and as of the date of this Agreement and
at and as of the Effective Date as though made at and as of the Effective Date,
(ii) the representations and warranties of the Supporting Lenders contained in
Article VI (other than the Lender Specified Representations) shall be true and
correct, determined without regard to any qualification as to materiality, at
and as of the date of this Agreement and at and as of the Effective Date as
though made at and as of the Effective Date, except for such failures to be true
and correct as would not, individually or in the aggregate, reasonably be
expected to (x) prevent or materially hinder or delay any of the Transactions or
the transactions contemplated by any of the Definitive Documents or (y) affect
the ability of the Supporting Lenders to perform their obligations under this
Agreement or the Restructuring Term Sheet or the Supporting Lenders or any of
their Affiliates to perform their respective obligations under any of the
Definitive Documents, in each case, in any material respect; provided, however,
that in each of the foregoing clauses (i) and (ii), any representations and
warranties that are made as of a particular date or period shall be true and
correct (in the manner set forth above), only as of such date or period.

 

56



--------------------------------------------------------------------------------

(b) Covenants and Agreements. The covenants and agreements of the Supporting
Lenders to be performed at or prior to the Effective Date shall have been
performed in all material respects in accordance with this Agreement.

(c) Officer’s Certificate. Each of the Supporting Lenders shall have delivered
to the Company a certificate duly executed by an authorized officer of such
Supporting Lender certifying to the effect that the conditions set forth in
Section 8.2(a) and Section 8.2(b) have been satisfied.

(d) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order and if a timely appeal shall have been filed or sought, (A) no stay of the
Confirmation Order shall be in effect or (B) if such a stay shall have been
granted, then (1) (x) the stay shall have been dissolved or lifted and (y) the
appeal would not reasonably be expected to prevent or materially impede the
consummation of the Transactions or (2) a Final Order of the district court,
circuit court, or other court having jurisdiction to hear such appeal shall have
affirmed the Confirmation Order.

Section 8.3 Conditions to Obligation of the Supporting Lenders. The obligations
of the Supporting Lenders to consummate the Transactions shall be subject to the
satisfaction or waiver (to the extent permitted by applicable Law) by the
Requisite Supporting Lenders at or prior to the Effective Date of the following
conditions:

(a) Representations and Warranties. (i) The Company Specified Representations,
determined without regard to any qualification as to materiality, shall be true
and correct in all material respects at and as of the date of this Agreement and
at and as of the Effective Date as though made at and as of the Effective Date,
(ii) the representations and warranties of the Company set forth in Article V
(other than the Company Specified Representations and the representations and
warranties set forth in Section 5.8(f)) shall be true and correct, determined
without regard to any qualification as to materiality or “Material Adverse
Effect,” at and as of the date of this Agreement and at and as of the Effective
Date as though made at and as of the Effective Date, except for such failures to
be true and correct as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (iii) the representations and
warranties of the Company set forth in Section 5.8(f) shall be true and correct
at and as of the date of this Agreement and at and as of the Effective Date as
though made at and as of the Effective Date; provided, however, that, in each
case of the foregoing clauses (i) through (iii), any representations and
warranties that are made as of a particular date or period shall be true and
correct (in the manner set forth above), only as of such date or period.

(b) Covenants and Agreements. The covenants and agreements of the Company to be
performed at or prior to the Effective Date shall have been performed in all
material respects in accordance with this Agreement.

(c) Officer’s Certificates. The Company shall have delivered to the Supporting
Lenders a certificate duly executed by an executive officer of the Company
certifying to the effect that the conditions set forth in Section 8.3(a) and
Section 8.3(b) have been satisfied.

 

57



--------------------------------------------------------------------------------

(d) Confirmation Order. The Confirmation Order shall be a Final Order.

Section 8.4 Frustration of Conditions. No Party may rely on the failure of any
condition set forth in Section 8.1, Section 8.2 or Section 8.3, as the case may
be, to be satisfied if such failure was caused by such Party’s breach of any
provision of this Agreement.

ARTICLE IX

TERMINATION

Section 9.1 Termination.

(a) Mutual Termination. This Agreement and the obligations hereunder may be
terminated by mutual written consent to terminate this Agreement among the
Company and the Requisite Supporting Lenders.

(b) Supporting Lender Termination. This Agreement and the obligations hereunder
shall automatically terminate three (3) Business Days (or such other notice
period as specifically set forth below) following the delivery of written notice
from the Supporting Lenders to the Company any time after and during the
continuance of any of the following events (each, a “Supporting Lender
Termination Event”):

(i) a breach of any of the covenants or agreements or any of the representations
or warranties set forth in this Agreement on the part of the Company which
breach, either individually or in the aggregate with other breaches by the
Company, would result in, if occurring or continuing on the Effective Date, the
failure of the conditions set forth in Section 8.3(a) or Section 8.3(b), as the
case may be, and such breach is not curable or, if such breach is susceptible to
cure, such breach remains uncured for a period of six (6) Business Days after
receipt of notice thereof (provided that the Supporting Lenders are not then in
material breach of any of the covenants, agreements, representations or
warranties set forth in this Agreement on the part of the Supporting Lenders);

(ii) any Debtor shall pay or cause to be paid any amount outside of the ordinary
course of business and inconsistent with the Budget (as defined in the Cash
Collateral Orders), subject to Permitted Variances (as defined in the Cash
Collateral Orders), without the consent of the Requisite Supporting Lenders;

(iii) the Bankruptcy Court shall have entered an unstayed Order dismissing one
or more of the Chapter 11 Cases or converting any of the Chapter 11 Cases to a
case or cases under chapter 7 of the Bankruptcy Code;

(iv) an Order denying confirmation of the Plan shall have been entered by the
Bankruptcy Court or the Confirmation Order shall have been reversed, vacated or
otherwise modified in a manner inconsistent with this Agreement or the Plan
without the prior written consent of the Requisite Supporting Lenders;

 

58



--------------------------------------------------------------------------------

(v) any of the Debtors move to assume any executory Contracts or unexpired
Leases without the consent of the Requisite Supporting Lenders inconsistent with
the Plan and such assumption is not remedied within three (3) Business Days
following notice thereof to the Company by the Supporting Lenders;

(vi) any court of competent jurisdiction or governmental authority, including
any regulatory authority, shall have entered a final, non-appealable judgment or
order declaring the Restructuring, this Agreement, or any material portion
hereof to be unenforceable or illegal or enjoining the consummation of a
material portion of the Restructuring and such judgment or order is not stayed,
dismissed, vacated or modified within five (5) Business Days following notice
thereof to the Company by the Supporting Lenders; provided, however, that in the
case of a stay, upon such judgment or order becoming unstayed and five
(5) Business Days’ notice thereof to the Company by the Supporting Lenders, a
Supporting Lender Termination Event shall be deemed to have occurred;

(vii) the Company fails to comply with or achieve the Milestones set forth in
Annex D to the Restructuring Term Sheet; provided, however, the Company shall
not have failed to comply with or achieve the Milestones set forth in Annex D to
the extent that an extension of any such Milestones for up to three (3) days is
required to accommodate the Bankruptcy Court’s calendar;

(viii) the filing by the Company of any motion or pleading with the Bankruptcy
Court that is inconsistent with this Agreement and the Restructuring Term Sheet
in any material respect and such motion is not withdrawn or appropriately
modified within two (2) calendar days following notice thereof to the Company by
the Supporting Lenders;

(ix) the Bankruptcy Court grants relief that is inconsistent with this Agreement
or the Restructuring and such inconsistent relief is not dismissed, vacated or
modified to be consistent with this Agreement and the Restructuring within five
(5) Business Days following notice thereof to the Company by the Supporting
Lenders;

(x) any of the following shall have occurred: (a) the Company or any of its
Affiliates shall have filed any motion, application, adversary proceeding or
cause of action (1) challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of any Claims (in any
capacity) of the Prepetition Lenders or the liens securing such Claims or
(2) otherwise seeking to impose liability upon or enjoin the Prepetition Lenders
(in any capacity); or (b) the Company or any affiliate of the Company shall have
supported, encouraged or solicited any other party to file any adversary
proceeding or Cause of Action referred to in the immediately preceding
clause (a) filed by a third party, or consents or does not object (without the
consent of the Requisite Supporting Lenders) to the standing of any such third
party to bring such application, adversary proceeding or Cause of Action;

 

59



--------------------------------------------------------------------------------

(xi) the Company (a) withdraws or revokes the Plan or files, propounds or
otherwise supports any chapter 11 plan other than the Plan, (b) cancel,
terminate, abandon, cease or otherwise fail to complete the Auction (as defined
in the Bidding Procedures) in accordance with the Bidding Procedures and the
Bidding Procedures Order other than in order to complete the Transactions, or
(c) files or publicly proposes, announces, enters into or otherwise supports any
(i) Alternative Transaction that is not in compliance with the Bidding
Procedures and the Bidding Procedures Order or (ii) amendment or modification to
the Restructuring containing any terms that are inconsistent with the
implementation of, and the terms set forth in, the Restructuring Term Sheet
unless such amendment or modification is otherwise consented to in accordance
with Section 10.14;

(xii) on or after the date of this Agreement the Company consummates any merger,
consolidation, material disposition, material acquisition, material investment,
dividend, incurrence of Indebtedness or other similar transaction outside the
ordinary course of business that is inconsistent with the restrictions set forth
in Section 7.1(b), other than with the consent of the Requisite Supporting
Lenders;

(xiii) the Definitive Documents and any amendments, modifications or supplements
thereto include terms that are inconsistent in any material respect with this
Agreement or the Restructuring Term Sheet and such inconsistency has not been
corrected within three (3) Business Days after notice thereof has been given by
the Supporting Lenders to the Company;

(xiv) the Bankruptcy Court shall have entered an unstayed Order pursuant to
Section 1104 of the Bankruptcy Code appointing a trustee, receiver or an
examiner to operate and manage any of the Company’s businesses;

(xv) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to material assets of the Debtors without the consent of the Requisite
Supporting Lenders;

(xvi) the occurrence of any event, development, change or effect since the date
of this Agreement that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(xvii) the Company loses the exclusive right to file and solicit acceptances of
a chapter 11 plan; or

(xviii) the failure of the Company to pay the fees and expenses of the
Supporting Lenders in accordance with Section 10.13 of this Agreement, the
Prepetition Credit Agreement, the Restructuring Term Sheet and the Cash
Collateral Orders and such fees and expenses are not paid within three
(3) Business Days following notice thereof to the Company by the Supporting
Lenders.

The Company hereby acknowledges and agrees that the termination of this
Agreement and the obligations hereunder as a result of a Supporting Lender
Termination Event, and the delivery of any notice by the Supporting Lenders
pursuant to any of the provisions of this Section 9.1(b) shall not violate the
automatic stay imposed in connection with the Chapter 11 Cases.

 

60



--------------------------------------------------------------------------------

(c) Automatic Termination. This Agreement and the obligations hereunder shall
automatically and immediately terminate if, following the delivery of any notice
by the Supporting Lenders pursuant to Section 9.1(b), the Company or any other
party-in-interest asserts that the termination of this Agreement or the delivery
of such notice violates the automatic stay imposed in connection with the
Chapter 11 Cases.

(d) Company Termination. This Agreement and the obligations, hereunder may be
terminated by the Company upon three (3) Business Days advance written notice
thereof to the Supporting Lenders (or such other notice period as specifically
set forth below) upon the occurrence of any of the following events (each, a
“Company Termination Event”) unless (i) to the extent curable, such Company
Termination Event has been cured by the applicable Supporting Lenders during
such three (3) Business Day notice period (or such other applicable notice
period as specifically set forth below) or (ii) such Company Termination Event
is waived in accordance with Section 10.14:

(i) a breach of any of the covenants or agreements or any of the representations
or warranties set forth in this Agreement on the part of the Supporting Lenders
which breach, either individually or in the aggregate with other breaches by the
Supporting Lenders, would result in, if occurring or continuing on the Effective
Date, the failure of the conditions set forth in Section 8.2(a) or
Section 8.2(b), as the case may be, and such breach is not curable or, if such
breach is susceptible to cure, such breach remains uncured for a period of
twenty (20) Business Days after receipt of notice thereof (provided that the
Company is not then in material breach of any of the covenants, agreements,
representations or warranties set forth in this Agreement on the part of the
Company);

(ii) any court of competent jurisdiction or governmental authority, including
any regulatory authority, shall have entered a final, non-appealable judgment or
order declaring the Restructuring, this Agreement, or any material portion
hereof to be unenforceable or illegal or enjoining the consummation of a
material portion of the Restructuring and such judgment or order is not stayed,
dismissed, vacated or modified within twenty-five (25) calendar days following
notice thereof to the Supporting Lenders by the Company; provided, however,
that in the case of a stay, upon such judgment or order becoming unstayed and
twenty-five (25) calendar days’ notice thereof to the Supporting Lenders by the
Company, a Company Termination Event shall be deemed to have occurred;

(iii) the Supporting Lenders fail to provide an extension of any of the
Milestones as required to accommodate the Bankruptcy Court’s calendar;

(iv) Deerfield fails, at any time during the Effective Period, to collectively
hold or control 66.67% or more of the aggregate principal amount of the
Prepetition Credit Agreement Claims; or

 

61



--------------------------------------------------------------------------------

(v) the filing by the Supporting Lenders of any motion or pleading with the
Bankruptcy Court that is inconsistent in any material respect with this
Agreement and the Restructuring Term Sheet.

Section 9.2 Termination Upon Effective Date or Outside Date. This Agreement
shall terminate automatically without further required action or notice upon the
sooner to occur of (a) Effective Date and (b) any Party’s written notice to the
other Parties of termination pursuant to this Section 9.2 on or after the
Outside Date; provided, however, that the right to terminate this Agreement
pursuant to this Section 9.2 shall not be available to any Party whose breach of
any representation, warranty, covenant, or agreement set forth in this Agreement
has been the cause of, or resulted in, the failure of the Plan to become
effective on or before the Outside Date.

Section 9.3 Effect of Termination. Upon termination of this Agreement, (a) this
Agreement shall be of no further force and effect and each Party shall be
released from its commitments, undertakings and agreements under or related to
this Agreement, and shall have all the rights and remedies that it would have
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including all
rights and remedies available to it under applicable law; provided, however,
that the rights and obligations of the Parties under Section 10.13, if
applicable, with respect to the payment of fees and expenses incurred up to such
date of termination shall survive such termination and all rights and remedies
with respect to such claims shall not be prejudiced in any way; and (b) to the
extent Bankruptcy Court permission shall be required for a Supporting Lender to
change or withdraw (or cause to be changed or withdrawn) its vote in favor of
the Plan or any release, the Company shall support and not object to such change
or withdrawal and shall use reasonable best efforts to modify or amend its Plan
or other pleadings, as applicable, to permit such Supporting Lender to change or
withdraw (or cause to be changed or withdrawn) such vote or release. Nothing in
this Section 9.3 shall relieve any Party from (i) liability for such Party’s
breach of such Party’s obligations hereunder or (ii) obligations under this
Agreement that expressly survive termination of this Agreement pursuant to
Section 10.6.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Agreement Effective Time. This Agreement shall become effective and
binding upon each of the Parties as of the date when counterpart signatures
pages to this Agreement are executed and delivered by the Company and the
Supporting Lenders.

Section 10.2 No Solicitation. This Agreement is not and shall not be deemed to
be a solicitation for votes for the acceptance of the Plan (or any other
chapter 11 plan) for the purposes of sections 1125 and 1126 of the Bankruptcy
Code or otherwise or a solicitation to tender or exchange any securities. The
acceptance of the Plan by the Supporting Lenders will not be solicited until the
Supporting Lenders have received the Disclosure Statement and related ballots.

 

62



--------------------------------------------------------------------------------

Section 10.3 Purpose of Agreement. Each of the Parties acknowledges and agrees
that this Agreement is being executed in connection with negotiations concerning
the Restructuring.

Section 10.4 Admissibility of this Agreement. Each Party agrees that this
Agreement, the Restructuring Term Sheet and all documents, agreements and
negotiations relating thereto (including any prior drafts of any of the
foregoing) shall not, pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, be admissible into evidence or constitute an admission or agreement in
any proceeding involving a Party, other than the final execution versions of
this Agreement and the Exhibits thereto.

Section 10.5 Several, Not Joint Obligations. The agreements, representations,
and obligations of the Supporting Lenders under this Agreement are, in all
respects, several and not joint. No prior history, pattern, or practice of
sharing confidences among or between the Parties shall in any way affect or
negate this Agreement.

Section 10.6 Survival. Notwithstanding any termination of this Agreement
pursuant to Article IX, the agreements and obligations of the Parties in this
Article X and Section 9.3 shall survive such termination and shall continue in
full force and effect for the benefit of the Parties in accordance with the
terms hereof; provided, however, that any liability of a Party for failure to
comply with the terms of this Agreement shall survive such termination.

Section 10.7 Public Announcements. Unless otherwise required by applicable Law
or by obligations of the Company or the Supporting Lenders or their respective
Affiliates pursuant to any listing agreement with or rules of any securities
exchange or in order to enforce a party’s rights or remedies under this
Agreement, the Company, on the one hand, and the Supporting Lenders, on the
other hand, shall consult with each other before issuing any other press release
or otherwise making any public statement with respect to this Agreement, the
Transactions or the activities and operations of the other and shall not issue
any such release or make any such statement without the prior written consent of
the other (such consent not to be unreasonably withheld, conditioned or
delayed).

Section 10.8 Notices. All notices and other communications under this Agreement
will be in writing and will be deemed given (i) when delivered personally by
hand, (ii) when sent by email (with written confirmation of transmission) or
(iii) one Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case, at the following addresses and email
addresses (or to such other address or email address as a Party may have
specified by notice given to the other Party pursuant to this provision):

 

63



--------------------------------------------------------------------------------

  (a)

if to the Supporting Lenders, to:

Deerfield Management Company, L.P.

780 Third Avenue, 38th Floor

New York, New York 10017

Email:         bsendrowski@deerfield.com

epress@deerfield.com

Attention:   Bryan Sendrowski

Elliot Press

with copies (which will not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:    Brian E. Hamilton

Ari B. Blaut

James L. Bromley

Email:         hamiltonb@sullcrom.com

blauta@sullcrom.com

bromleyj@sullcrom.com

and

 

  (b)

if to the Company, to:

Melinta Therapeutics, Inc.

44 Whippany Road, Suite 280

Morristown, New Jersey 07960

Email:           Jsanfilippo@melinta.com

Attention:     Jennifer Sanfilippo

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

500 Boylston Street

Boston, Massachusetts 02116

Facsimile:    (617) 573-4822

Email:          graham.robinson@skadden.com

christopher.novak@skadden.com

Attention:    Graham Robinson

Christopher E. Novak

 

64



--------------------------------------------------------------------------------

and

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

Chicago, Illinois 60606

Facsimile:   (312) 407-0700

Email:          ron.meisler@skadden.com

christopher.dressel@skadden.com

Attention:    Ron Meisler

Christopher Dressel

and

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

920 N. King Street

Wilmington, Delaware 19801

Facsimile:   (302) 651-3001

Email:         faiz.ahmad@skadden.com

richard.west@skadden.com

Attention:    Faiz Ahmad

Richard H. West

Section 10.9 Descriptive Headings; Interpretative Provisions. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits, Annexes and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit, Annex or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. Whenever the last day for the exercise of any right or the
discharge of any duty under this Agreement falls on other than a Business Day,
the party hereto having such right or duty shall have until the next Business
Day to exercise such right or discharge such duty. Unless otherwise indicated,
the word “day” shall be interpreted as a calendar day. References to “dollars”
or “$” mean United States dollars, unless otherwise clearly indicated to the
contrary. No summary of this Agreement prepared by or on behalf of any party
hereto shall affect the meaning or interpretation of this Agreement.

 

65



--------------------------------------------------------------------------------

Section 10.10 Representation by Counsel; No Strict Construction. Each Party
acknowledges that it has been represented by counsel (or had the opportunity to
be so represented and waived its right to do so) in connection with this
Agreement and the transactions contemplated by this Agreement. Accordingly, any
rule of law or any legal decision that would provide any Party with a defense to
the enforcement of the terms of this Agreement against such Party based upon
lack of legal counsel shall have no application and is expressly waived. This
Agreement is the product of arm’s-length negotiations among the Parties and its
provisions shall be interpreted in a neutral manner and one intended to effect
the intent of the Parties. The Company, on the one hand, and the Supporting
Lenders, on the other hand, participated jointly in the negotiation and drafting
of this Agreement, and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Company and the Supporting Lenders, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provision of this Agreement. Without limitation as to the foregoing, no
rule of strict construction construing ambiguities against the draftsperson
shall be applied against any person with respect to this Agreement.

Section 10.11 Entire Agreement. Subject to the Restructuring Term Sheet and the
Definitive Documents, this Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes any prior
agreements and all other prior negotiations between and among the Company and
the Supporting Lenders (and their respective advisors), oral or written, between
the Parties with respect thereto, to the maximum extent they relate in any way
to the subject matter hereof; provided that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and
any Supporting Lender (and such Supporting Lender’s advisors) shall continue in
full force and effect in accordance with and only to the extent of their
respective terms.

Section 10.12 Governing Law and Venue; Waiver of Jury Trial.

(a) This Agreement, and all Causes of Action (whether in contract, tort or
statute) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), shall be governed by, and enforced in accordance
with, the Laws of the State of New York, including its statutes of limitations,
without giving effect to any borrowing statute or applicable principles of
conflicts of law to the extent that the application of the laws (including
statutes of limitation) of another jurisdiction (whether of the State of New
York or any other jurisdiction) would be required thereby.

(b) By its execution and delivery of this Agreement, subject to the commencement
of the Chapter 11 Cases, each Party hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the Bankruptcy Court for the
purpose of any Cause of Action, suit or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated hereby. At any time prior
to the filing of the Chapter 11 Cases, each of the Parties hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of the state or
federal courts located within in the Borough of Manhattan, the City of New York
in the State of New York for purposes of any action, suit or proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby. Each party hereto hereby consents to service of process in the manner
and at the address set forth in Section 10.8.

 

66



--------------------------------------------------------------------------------

(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY ACKNOWLEDGES AND CERTIFIES
(I) THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) IT MAKES
THIS WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE RESTRUCTURING TERM SHEET AND THE DEFINITIVE DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS SET FORTH IN THIS SECTION 10.12(C).

Section 10.13 Transaction Expenses. The Debtors shall pay (a) one (1) Business
Day prior to the Petition Date, (b) subject to the Cash Collateral Orders,
including the payment procedures set forth therein, on the Effective Date and
(c) otherwise in accordance with the terms of any applicable fee letters and
court orders during the pendency of the Chapter 11 Cases, all accrued and unpaid
fees, costs and expenses of the Supporting Lenders in connection with the
Restructuring (provided that the amount paid pursuant to (a) above shall be
agreed by the Debtors and the Supporting Lenders and shall be less than the
total amount of accrued and unpaid expenses owing to the Supporting Lenders as
of such date) without the need to file any application with, or obtain any order
from, the Bankruptcy Court, including, without limitation, the fees, costs and
expenses of (i) Sullivan & Cromwell LLP, (ii) Houlihan Lokey Capital, Inc.,
(iii) Landis Rath, (iv) any other professionals that may be retained by the
Supporting Lenders in connection with the Restructuring and (v) counsel for the
Prepetition Agent. The Debtors shall also enter into ordinary and customary fee
letters with the foregoing professionals and fund the retainers and other
amounts required thereunder as a condition precedent to the effectiveness of
this Agreement.

Section 10.14 Amendments and Waivers.

(a) Any amendment or modification of any term or provision of this Agreement or
the Restructuring and any waiver of any term or provision of this Agreement or
of the Restructuring or of any default, misrepresentation, or breach of warranty
or covenant hereunder shall not be valid unless the same shall be in writing and
signed by the Company and the Requisite Supporting Lenders or (ii) confirmed by
email by both counsel to the Company and counsel to the Requisite Supporting
Lenders representing that it is acting with the authority of the Company and the
Requisite Supporting Lenders, respectively.

 

67



--------------------------------------------------------------------------------

(b) In determining whether any consent or approval has been given or obtained by
the Requisite Supporting Lenders, the Requisite Supporting Lenders shall at all
times be comprised of members who constituted the Requisite Supporting Lenders,
and any loans held by any then-existing Supporting Lender, as applicable, that
is in material breach of its covenants, obligations or representations under
this Agreement shall be excluded from such determination, and the loans held by
such Supporting Lender, as applicable, shall be treated as if they were not
outstanding.

(c) Any waiver shall not be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent default,
misrepresentation, or breach of warranty or covenant.

(d) The failure of any Party to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other Party with its obligations
hereunder shall not constitute a waiver by such Party of its right to exercise
any such or other right, power or remedy or to demand such compliance.

(e) Notwithstanding anything to the contrary in this Section 10.14, no
amendment, modification or waiver of any term or provision of this Agreement or
the Restructuring shall be effective with respect to any Supporting Lender
without such Supporting Lender’s prior written consent to the extent such
amendment, modification or waiver materially affects such Supporting Lender in a
manner that is disproportionately adverse to such Supporting Lender in relation
to the other Supporting Lenders.

(f) All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party.

Section 10.15 Parties, Succession and Assignment. This Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors, assigns, heirs, executors, estates (including the Estates),
administrators and representatives. No rights or obligations of any Party under
this Agreement may be assigned or transferred to any other person or entity
except as otherwise expressly provided herein. Nothing in this Agreement,
express or implied, shall give to any person or entity, other than the Parties
(and those permitted assigns under Section 3.3), any benefit or any legal or
equitable right, remedy or claim under this Agreement; provided, however, that a
Supporting Lender may assign some or all of its rights or delegate some or all
of its obligations hereunder to one or more Affiliates without any other Party’s
consent. Upon any such permitted assignment, the references in this Agreement to
the applicable Party will also apply to any such assignee unless the context
otherwise requires.

Section 10.16 No Waiver of Participation and Reservation of Right. Except as
expressly provided in this Agreement or the Plan, nothing herein is intended to,
nor does, in any manner waive, limit, impair, or restrict any right of any Party
or the ability of each of the Parties to protect and preserve its rights,
remedies and interests, including Claims against and interests in the Company.
If the Restructuring is not consummated, or following the occurrence of a
Supporting Lender Termination Event, a Company Termination Event, an event
triggering automatic termination pursuant to Section 9.1(c), or the termination
of this Agreement, nothing herein shall be construed as a waiver by any Party of
any or all of such Party’s rights, and the Parties expressly reserve any and all
of their respective rights.

 

68



--------------------------------------------------------------------------------

Section 10.17 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns, except as expressly set forth in this
Agreement.

Section 10.18 Counterparts; Effectiveness. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. Executed copies of this Agreement may be
delivered by facsimile or by electronic mail in portable document format (.pdf),
which shall be deemed to be an original for the purposes of this Section 10.18.

Section 10.19 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority of competent jurisdiction to be
invalid, void or unenforceable, or the application of such provision, covenant
or restriction to any Person or any circumstance, is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision, covenant or restriction to other Persons
or circumstances shall not be affected by such invalidity or unenforceability,
nor shall such invalidity or unenforceability affect the validity or
enforceability of such provision, or the application of such provision, in any
other jurisdiction and the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

Section 10.20 Specific Performance. Each Party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement would cause the other Parties to sustain damages for which such
Parties would not have an adequate remedy at law for money damages, and
therefore each Party hereto agrees that in the sole event of any breach, the
other Parties shall be entitled to the remedy of specific performance and
injunctive or other equitable relief (including attorney’s fees and costs) to
enforce such covenants and agreements, in addition to any other remedy to which
such non-breaching Party may be entitled, at law or in equity, without the
necessity of proving the inadequacy of money damages as a remedy, including an
order of the Bankruptcy Court requiring any Party to comply promptly with any of
its obligations hereunder.

Section 10.21 Conflicts. In the event the terms and conditions set forth in the
Restructuring Term Sheet and in this Agreement are inconsistent, the
Restructuring Term Sheet shall control. In the event of any conflict among the
terms and provisions of the Plan, this Agreement and the Restructuring Term
Sheet, the terms and provisions of the Plan shall control. In the event of any
conflict among the terms and provisions of the Confirmation Order, the Plan,

 

69



--------------------------------------------------------------------------------

this Agreement and the Restructuring Term Sheet, the terms of the Confirmation
Order shall control. Notwithstanding the foregoing, nothing contained in this
Section 10.21 shall affect, in any way, the requirements that the Plan and the
Confirmation Order be in all material respects materially consistent with this
Agreement and the Restructuring Term Sheet and the requirements set forth herein
for the amendment of this Agreement.

[Signature Page Follows]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Supporting Lenders have caused this
Agreement to be executed on their behalf as of the date first written above.

 

MELINTA THERAPEUTICS, INC. By:  

/s/ Jennifer A. Sanfilippo

  Name: Jennifer A. Sanfilippo   Title:   Interim Chief Executive Officer



--------------------------------------------------------------------------------

SUPPORTING LENDERS: DEERFIELD PRIVATE DESIGN FUND III, L.P. By: J.E. Flynn
Capital III, LLC, its General Partner By:  

/s/ David J. Clark

  Name: David J. Clark   Title: Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND IV, L.P. By: Deerfield Mgmt IV, L.P., its General Partner By:  

/s/ David J. Clark

  Name: David J. Clark   Title: Authorized Signatory